EXECUTION COPY

Exhibit 10.2

AMENDED AND RESTATED

JOINT VENTURE AND OPERATING AGREEMENT

OF

RENTECH GRAANUL, LLC

a Delaware Limited Liability Company

Dated as of April 30, 2013

MEMBERSHIP INTERESTS IN RENTECH GRAANUL, LLC, A DELAWARE LIMITED LIABILITY
COMPANY, HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE SECURITIES LAWS AND HAVE NOT OTHERWISE BEEN REGISTERED WITH OR
QUALIFIED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY SECURITIES REGULATORY
AUTHORITY OF ANY STATE OR ANY OTHER JURISDICTION. THE MEMBERSHIP INTERESTS ARE
BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM SUCH REGISTRATION OR QUALIFICATION
REQUIREMENTS. THE MEMBERSHIP INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY AND
CANNOT BE SOLD, PLEDGED, HYPOTHECATED, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF AT ANY TIME EXCEPT IN COMPLIANCE WITH (i) THE RESTRICTIONS ON
TRANSFERABILITY CONTAINED IN THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF RENTECH GRAANUL, LLC, AND (ii) APPLICABLE FEDERAL, STATE AND OTHER
SECURITIES LAWS. THEREFORE, PURCHASERS OF THE MEMBERSHIP INTERESTS WILL BE
REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE 1 ORGANIZATIONAL MATTERS      2     

Section 1.1

   Continuation      2     

Section 1.2

   Name      2     

Section 1.3

   Principal Office; Other Places of Business      2     

Section 1.4

   Business Purpose      2     

Section 1.5

   Certificate of Formation; Filings      2     

Section 1.6

   Designated Agent for Service of Process      3     

Section 1.7

   Term      3     

Section 1.8

   Partnership Status for Income Tax Purposes      3    ARTICLE 2 DEFINITIONS   
  3     

Section 2.1

   Definitions      3    ARTICLE 3 CAPITAL; CAPITAL ACCOUNTS AND MEMBERS      15
    

Section 3.1

   Generally      15     

Section 3.2

   Capital Contributions      15     

Section 3.3

   Capital Accounts      16     

Section 3.4

   Additional Members      16     

Section 3.5

   Member Capital      16     

Section 3.6

   Bankruptcy of a Member      16     

Section 3.7

   Member Loans      16     

Section 3.8

   Rentech Guarantees      16     

Section 3.9

   Liability of Members      17     

Section 3.10

   Initial Tranche B Loans      17    ARTICLE 4 DISTRIBUTIONS      17     

Section 4.1

   Distributions of Cash Available for Distribution      17     

Section 4.2

   Distributions Upon Liquidation      17     

Section 4.3

   Tax Distributions      18     

Section 4.4

   Withholding      18     

Section 4.5

   Distributions in Kind      18     

Section 4.6

   Limitations on Distributions      19    ARTICLE 5 ALLOCATIONS OF NET PROFITS
AND NET LOSSES      19     

Section 5.1

   General Allocation of Net Profits and Losses      19     

Section 5.2

   Regulatory Allocations      19     

Section 5.3

   Tax Allocations      21     

Section 5.4

   Other Tax Provisions      21   

 

i



--------------------------------------------------------------------------------

ARTICLE 6 OPERATIONS      22     

Section 6.1

   Board of Managers      22     

Section 6.2

   Approvals      24     

Section 6.3

   Remuneration and Reimbursement      25     

Section 6.4

   Appointment of Officers      25     

Section 6.5

   Reliance by Third Parties      25     

Section 6.6

   New Mill Projects      26     

Section 6.7

   Existing Mills      35     

Section 6.8

   Records, Reports and Bank Accounts      36     

Section 6.9

   Indemnification by Company      37     

Section 6.10

   Non-Competition and Non-Solicitation      40     

Section 6.11

   Other Activities      40     

Section 6.12

   No Duty      41    ARTICLE 7 INTERESTS AND TRANSFERS OF INTERESTS      42   
 

Section 7.1

   Transfers      42     

Section 7.2

   Further Restrictions      43     

Section 7.3

   Rights of Assignees      44     

Section 7.4

   Admissions, Withdrawals and Removals      44     

Section 7.5

   Admission of Assignees as Substitute Members      45     

Section 7.6

   Withdrawal of Members      45     

Section 7.7

   Take-Along Rights      46     

Section 7.8

   Right of First Refusal      47     

Section 7.9

   Co-Sale Rights      48    ARTICLE 8 DISSOLUTION, LIQUIDATION, AND TERMINATION
OF THE COMPANY      48     

Section 8.1

   Limitations      48     

Section 8.2

   Exclusive Causes      49     

Section 8.3

   Effect of Dissolution      49     

Section 8.4

   No Capital Contribution Upon Dissolution      49     

Section 8.5

   Liquidation      49    ARTICLE 9 MISCELLANEOUS      50     

Section 9.1

   Amendments      50     

Section 9.2

   Member Representations and Warranties      50     

Section 9.3

   Accounting and Fiscal Year      53     

Section 9.4

   Entire Agreement      53     

Section 9.5

   Further Assurances      53     

Section 9.6

   Notices      53   

 

ii



--------------------------------------------------------------------------------

  Section 9.7    Tax Matters      54     

Section 9.8

   Governing Law      54     

Section 9.9

   Binding Effect      54     

Section 9.10

   Severability      54     

Section 9.11

   Confidentiality      54     

Section 9.12

   Interpretation      55     

Section 9.13

   No Third Party Beneficiaries      55     

Section 9.14

   Counterparts      56     

Section 9.15

   Waiver      56     

Section 9.16

   Limitation on Liability      56     

Section 9.17

   Consents      56     

Section 9.18

   Company Name      56     

Section 9.19

   Ownership of Company Property      57     

Section 9.20

   Force Majeure      57     

Section 9.21

   Tax Advice      57     

Section 9.22

   Headings      57     

Section 9.23

   Survival      57     

Section 9.24

   Non-Disparagement      57     

Section 9.25

   Parent Guarantees      58     

Section 9.26

   Effectiveness      59   

 

Exhibit A

   Initial Members, Initial Capital Contributions, Initial Capital Account
Balances, Initial Units and Initial Percentage Interests

Exhibit B

   Initial Managers

Exhibit C

   Approved Projects and Proposed New Mill Projects as of the Effective Date

Exhibit D

   Loan Terms

Exhibit E

   Form of Public Entity Warrant

Exhibit F

   Guarantee Facility Agreement Terms

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

JOINT VENTURE AND OPERATING AGREEMENT

OF

RENTECH GRAANUL, LLC

This AMENDED AND RESTATED JOINT VENTURE AND OPERATING AGREEMENT (the
“Agreement”) of RENTECH GRAANUL, LLC, a Delaware limited liability company (the
“Company”), is made and entered into as of April 30, 2013 (the “Effective
Date”), by and among (a) Rentech WP U.S. INC., a Delaware corporation
(“Rentech”), and Graanul Invest AS, an Estonian corporation (“Graanul”), each as
a Member, (b) each Additional Member and Substitute Member from time to time
admitted in accordance with this Agreement, in each case for so long as such
party remains a Member of the Company, and (c) solely for the purposes of
Section 3.8, Section 6.6, Section 6.7, Section 6.10, Article 7, Section 9.25.1,
Rentech, Inc., a Colorado corporation (“Rentech Parent”). The Company is
organized under the Delaware Limited Liability Company Act, 6 Del.C. § 18-101,
et seq. (as amended from time to time, the “Act”).

RECITALS

WHEREAS, the Company was formed by Fulghum Fibres, Inc., a Georgia corporation
(“Fulghum”), and Graanul (together with Fulghum, the “Original Members”) as a
Georgia limited liability company pursuant to a Certificate of Formation filed
with the Secretary of State of the State of Georgia on September 29, 2008 (as
amended or amended and restated from time to time, including in connection with
the conversion of the Company from a Georgia limited liability company to a
Delaware limited liability company, the “Certificate”) in accordance with the
Georgia Limited Liability Company Act;

WHEREAS, the Original Members entered into that Joint Venture and Operating
Agreement of the Company dated as of September 29, 2008 (the “Original
Agreement”), which from the date of the formation of the Company to the date
hereof has governed the affairs of the Company as set forth therein;

WHEREAS, immediately prior to the Closing Date, (a) Fulghum shall transfer all
of its Interest to Rentech, (b) Rentech shall be admitted as a Member and
(c) Fulghum shall withdraw as a Member, pursuant to that certain Transfer and
Termination Agreement to be entered into among Fulghum, Rentech and Graanul;

WHEREAS, on the Closing Date, the Company shall convert from a Georgia limited
liability company to a Delaware limited liability company pursuant to and in
accordance with the Act and the Georgia Limited Liability Company Act and is
changing its name from “Fulghum Graanul, LLC” to “Rentech Graanul, LLC”; and

WHEREAS, the parties hereto desire to continue the Company as a limited
liability company in accordance with the Act and to amend and restate the
Original Agreement in its entirety as set forth in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

ORGANIZATIONAL MATTERS

Section 1.1 Continuation. The Members hereby continue the Company under the Act
for the purposes and upon the terms and conditions hereinafter set forth. The
rights and liabilities of the Members of the Company shall be as provided in the
Act, except as otherwise expressly provided herein. In the event of any
inconsistency between any terms and conditions contained in this Agreement and
any non-mandatory provisions of the Act, the terms and conditions contained in
this Agreement shall govern. Upon the Closing Date, each of Rentech and Graanul
hereby continues as a Member of the Company.

Section 1.2 Name. The name of the Company shall be Rentech Graanul, LLC. The
Company may also conduct business at the same time under one or more fictitious
names, as determined by the Board. The Board may change the name of the Company,
from time to time, in accordance with applicable law.

Section 1.3 Principal Office; Other Places of Business. The principal office of
the Company shall be located at 10877 Wilshire Blvd., Suite 600, Los Angeles, CA
90024, United States, or at such other place as the Requisite Managers may from
time to time designate in accordance with Section 6.2.1. The Company may
maintain offices and places of business at such other place or places within or
outside the State of Delaware as the Requisite Managers may from time to time
designate in accordance with Section 6.2.1.

Section 1.4 Business Purpose. The primary purpose of the Company is to
construct, develop, own, operate, lease and sell Wood Pellet Mills in the United
States and Canada. The Company may also (a) engage in any other lawful acts or
activities as the Board deems necessary, convenient, desirable or incidental to
the foregoing purpose and (b) carry on any other lawful business, purpose or
activity permitted to be carried on by limited liability companies under the Act
as may be agreed upon from time to time by all the Requisite Members.

Section 1.5 Certificate of Formation; Filings. The Certificate was previously
filed with the Secretary of State of the State of Georgia as required by the
Georgia Limited Liability Company Act, and upon conversion of the Company from a
Georgia limited liability company to a Delaware limited liability company the
Certificate was filed with the Secretary of State of the State of Delaware as
required by the Act. Subject to Section 6.2.2, the Board may cause to be
executed and filed any amendments to the Certificate from time to time as the
Board shall deem necessary or advisable. The Board may also cause to be made, on
behalf of the Company, such additional filings and recordings as the Board shall
deem necessary or advisable.

 

2



--------------------------------------------------------------------------------

Section 1.6 Designated Agent for Service of Process. The Company shall
continuously maintain a registered office and a designated and duly qualified
registered agent for service of process on the Company in the State of Delaware.
As of the Closing Date: (a) the address of the registered office of the Company
in the State of Delaware is c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, in the City of Wilmington, County of New Castle,
Delaware 19801; and (b) the Company’s registered agent for service of process at
such address is c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, in the City of Wilmington, County of New Castle, Delaware
19801. Such office and agent may be changed from time to time by the Board.

Section 1.7 Term. The term of the Company commenced on the date that the
Certificate was filed with the Secretary of State of the State of Georgia, and
shall continue until the Company is dissolved in accordance with this Agreement.
Notwithstanding the dissolution of the Company, the existence of the Company
shall continue until termination pursuant to this Agreement.

Section 1.8 Partnership Status for Income Tax Purposes. It is the intent of the
Members that the Company shall be characterized as a “partnership” for federal,
state and, if applicable, local income tax purposes, and the Members shall take
all actions necessary to cause the Company to be treated as such. Neither the
Company nor any Member shall make any election or take any action inconsistent
with such intent. Such characterization solely for such tax purposes does not
create or imply a general partnership among the Members for state law or any
other purpose.

ARTICLE 2

DEFINITIONS

Section 2.1 Definitions. Capitalized words and phrases used and not otherwise
defined in this Agreement shall have the following meanings:

“Acceptance Notice” is defined in Section 6.6.1(c).

“Acquired Entity” is defined in Section 6.7.1.

“Acquiring Member” is defined in Section 6.7.1.

“Acquisition Notice” is defined in Section 6.7.1.

“Act” is defined in the Preamble.

“Actions” is defined in Section 6.9.1.

“Additional Members” is defined in Section 3.4.

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Fiscal Year or other
period, after giving effect to the following adjustments:

(a) Add to such Capital Account the following items:

(i) The amount, if any, that such Member is obligated to contribute to the
Company upon liquidation of such Member’s Interest; and

 

3



--------------------------------------------------------------------------------

(ii) The amount that such Member is obligated to restore or is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentence of each of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

(b) Subtract from such Capital Account such Member’s share of the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
negative balance, if any, in such Member’s Adjusted Capital Account.

“Affected Member” is defined in Section 3.6.2.

“Affiliate” means, with reference to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, the specified Person. The Company and its
Subsidiaries shall not be considered Affiliates of the Members or of the
Members’ Affiliates for purposes of this Agreement.

“Agreement” is defined in the Preamble.

“Annual Business Plan” is defined in Section 6.2.3(c).

“Applicable Price per Unit” means, as of any date of determination, (a) the then
current Total Capital of the Company, divided by (b) the number of Units then
issued and outstanding.

“Appraised Price” is defined in Section 6.6.6(b).

“Approved Project” is defined in Section 6.6.1(c).

“Assignee” means any Person: (a) to whom a Member (or Assignee thereof)
Transfers all or any part of its Interest in accordance with the terms of this
Agreement, and (b) who has not been admitted to the Company as a Substitute
Member pursuant to Section 7.5 of this Agreement.

“Board” is defined in Section 6.1.1.

 

4



--------------------------------------------------------------------------------

“Capital Account” means the capital account maintained for each Member on the
Company’s books and records in accordance with the following provisions:

(a) To each Member’s Capital Account there shall be added (i) such Member’s
Capital Contributions, (ii) such Member’s allocable share of Net Profits and any
items in the nature of income or gain that are specially allocated to such
Member pursuant to Article 5 or other provisions of this Agreement, and
(iii) the amount of any Company liabilities assumed by such Member or which are
secured by any property distributed to such Member.

(b) From each Member’s Capital Account there shall be subtracted (i) the amount
of (A) cash and (B) the Gross Asset Value of any Company Assets (other than
cash) distributed to such Member pursuant to any provision of this Agreement,
(ii) such Member’s allocable share of Net Losses and any other items in the
nature of expenses or losses that are specially allocated to such Member
pursuant to Article 5 or other provisions of this Agreement, and
(iii) liabilities of such Member assumed by the Company or which are secured by
any property contributed by such Member to the Company.

(c) In the event any Interest is Transferred in accordance with the terms of
this Agreement, the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the Transferred Interest.

(d) In determining the amount of any liability for purposes of subparagraphs
(a) and (b) above, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

(e) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied in a manner
consistent with such Regulations. In the event that the Board shall determine
that it is prudent to modify the manner in which the Capital Accounts, or any
additions thereto or subtractions therefrom, are computed in order to comply
with such Regulations, the Board may make such modification.

“Capital Contributions” means: (a) with respect to any Member and any Units, the
total amount of cash and the initial Gross Asset Value of property (other than
cash) contributed to the capital of the Company by such Member in respect of
such Units, whether as an initial Capital Contribution or as an additional
Capital Contribution, net of liabilities of such Member assumed by the Company
in connection with the contribution or to which the contributed property is
subject at the time of the contribution; or (b) where the context requires, any
particular such contribution individually. For the avoidance of doubt, “Capital
Contributions” shall exclude any loans (whether subordinated or not) (including
Tranche B Loans and Tranche A Loans) made available by Members to the Company or
its Subsidiaries (unless and until the Requisite Members have jointly decided to
convert such Members’ loans or relevant part of them into the capital as Capital
Contributions).

“Capital Shortfall” is defined in Section 6.6.2(f).

 

5



--------------------------------------------------------------------------------

“Cash Available for Distribution” means, as of a specified date and subject to
the requirements of any material agreements of the Company or its Subsidiaries
and after full repayment of the principal and interest under any and all
outstanding Tranche B Loans, all unrestricted Company cash and cash equivalents
then on hand less (a) current payments required to be made in connection with
any loan to the Company or any other loan secured by a Lien on any Company
Assets, including any and all outstanding Tranche B Loans made to the Company,
(b) payments required in connection with all other liabilities of the Company,
and (c) any other amounts set aside for the restoration, increase or creation of
reserves, all as determined in good faith by the Requisite Managers.

“Certificate” is defined in the Recitals.

“Claim” is defined in Section 6.9.10.

“Closing Date” is defined in Section 9.26.

“Co-Sale Interest” is defined in Section 7.9.1.

“Co-Sale Notice” is defined in Section 7.9.1.

“Co-Sale Offeree” is defined in Section 7.9.1.

“Co-Sale Participation Percentage” is defined in Section 7.9.1.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

“Company” is defined in the Preamble.

“Company Assets” means all direct and indirect interests in real and personal
property owned by the Company from time to time, and shall include both tangible
and intangible property (including cash).

“Company Minimum Gain” has the meaning set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum gain.”

“Competitor” means any Person that is directly or indirectly (or whose
Affiliates are directly or indirectly) engaged in the business of manufacturing
or selling Wood Pellets within the Restricted Area or any portion thereof. For
the avoidance of doubt, the Company and each Subsidiary of the Company shall not
be deemed a Competitor.

“Control” (including as used in the terms “Controlling,” “Controlled by” and
“under common Control with”) means possession, directly or indirectly, of
(a) more than 50% of the securities or other ownership interests in a Person or
the voting power of a Person or (b) the power to direct or cause the direction
of management or policies of a Person (whether through ownership of voting
securities, by agreement or otherwise).

 

6



--------------------------------------------------------------------------------

“CPI” means the Consumer Price Index for All Urban Consumers: U.S. city average,
all items (base year 1982-1984=100), published by the United States Department
of Labor, Bureau of Labor Statistics.

“Debt Purchase Right” is defined in Section 6.6.2(i).

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Fiscal Year or
other period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such Fiscal
Year or other period, Depreciation shall be an amount that bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization or other cost recovery deduction for such Fiscal Year or other
period bears to such beginning adjusted tax basis; provided, however, that if
the federal income tax depreciation, amortization or other cost recovery
deduction for such Fiscal Year or other period is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any method
selected by the Board and provided, further, that if the remedial allocation
method of Regulations Section 1.704-3(d) is used, Depreciation shall be
determined under Regulations Section 1.704-3(d)(2).

“Discount Factor” means, with respect to any funding by a non-defaulting Member
to the Company in respect of an Approved Project following a Capital Shortfall
or a Loan Shortfall, a fraction expressed as a percentage, (a) the numerator of
which is the aggregate amount of Capital Contributions or loan advances that
such defaulting Member would contribute to the Company in respect of such
Approved Project as set forth in the most recent estimated budget for such
Approved Project approved by the Board, less the sum of any such Capital
Shortfall and any such Loan Shortfall, and (b) the denominator of which is the
aggregate amount of Capital Contributions and loan advances that such Member
would contribute to the Company in respect of such Approved Project as set forth
in the most recent estimated budget for such Approved Project approved by the
Board.

“Effective Date” is defined in the Preamble.

“Enforcement Notice” is defined in Section 6.6.2(i).

“Enforcement Response” is defined in Section 6.6.2(i).

“EPC Services” means open book engineering, procurement and construction
services through commissioning of the applicable Wood Pellet Mill.

“Equity Interests” means: (a) in the case of a corporation, corporate stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

7



--------------------------------------------------------------------------------

“Exclusivity Period” means the period commencing on the Closing Date and ending
on the earliest of (a) the five-year anniversary of the Closing Date, (b) the
date on which either Rentech or Graanul (together with its respective
Affiliates) ceases to hold at least 20% of the total Interests in the Company,
and (c) the date on which the Company and/or its Subsidiaries have completed New
Mill Projects that are in operation and have an aggregate annual nameplate
capacity of 1,250,000 metric tons of Wood Pellets.

“Existing Mill” means a Wood Pellet Mill in operation in the Restricted Area, or
that was previously in operation in the Restricted Area and for which the
necessary commercial agreements and permits to be put into operation in the
Restricted Area have been obtained, prior to the time Rentech, Graanul or their
respective Affiliates acquire either such Wood Pellet Mill or an Equity Interest
in the Person that directly or indirectly owns such Wood Pellet Mill.

“Fiscal Year” is defined in Section 9.3.

“Fulghum” is defined in the Recitals.

“Funding Party(ies)” is defined in Section 6.6.2(a).

“Graanul” is defined in the Preamble.

“Graanul Managers” is defined in Section 6.1.2.

“Graanul Obligations” is defined in Section 9.25.2.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
Board.

(b) The Gross Asset Values of all Company Assets immediately prior to the
occurrence of any event described in subparagraphs (i) through (v) below shall
be adjusted to equal their respective gross fair market values, as determined by
the Board, as of the following times:

(i) the acquisition of an Interest in the Company by a new Member or the
acquisition of an additional Interest in the Company by an existing Member, in
either case, in exchange for more than a de minimis Capital Contribution, if the
Board determines that such adjustment is necessary or appropriate to reflect the
relative Interests of the Members in the Company;

(ii) the distribution by the Company to a Member of more than a de minimis
amount of Company Assets as consideration for an Interest in the Company, if the
Board determines that such adjustment is necessary or appropriate to reflect the
relative Interests of the Members in the Company;

 

8



--------------------------------------------------------------------------------

(iii) the liquidation or dissolution of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);

(iv) the grant of an Interest in the Company (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Company by an existing Member acting in a member capacity, or by a new Member
acting in a member capacity or in anticipation of becoming a Member of the
Company, if the Board determines that such adjustment is necessary or
appropriate to reflect the relative Interests of the Members in the Company; and

(v) at such other times as the Board shall determine necessary or advisable in
order to comply with Regulations Sections 1.704-1(b) and 1.704-2.

(c) The Gross Asset Value of any Company Asset distributed to a Member shall be
the gross fair market value of such asset on the date of distribution as
determined by the Board.

(d) The Gross Asset Values of Company Assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (d) to the extent
that an adjustment pursuant to subparagraph (b) above is made in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

“Gross-Up Factor” means, with respect to any loans made by a non-defaulting
Member or Funding Party to the Company or a Project Entity in respect of an
Approved Project following a Tranche A Loan Shortfall or a Capital Shortfall, a
fraction expressed as a percentage, (a) the numerator of which is (i) in case of
a Tranche A Loan Shortfall, the aggregate amount of funding under the Tranche A
Loan that the defaulting Member or Funding Party would contribute to the Project
Entity in respect of such Approved Project as set forth in the most recent
estimated budget for such Approved Project approved by the Board, or (ii) in
case of a Capital Shortfall, the aggregate amount of funding that the defaulting
Member or Funding Party would contribute to the Company in respect of such
Approved Project in the form of Capital Contributions or Tranche B Loans as set
forth in the most recent estimated budget for such Approved Project approved by
the Board, and (b) the denominator of which is (i) in case of a Tranche A Loan
Shortfall, the aggregate amount of funding under the Tranche A Loan that such
defaulting Member or Funding Party would make to the Project Entity in respect
of such Approved Project as set forth in the most recent estimated budget for
such Approved Project approved by the Board, less the sum of such Tranche A Loan
Shortfall, or (ii) in case of a Capital Shortfall, the aggregate amount of
funding that the defaulting Member or Funding Party would contribute to the
Company in respect of such Approved Project in the form of Capital Contributions
or Tranche B Loans as set forth in the most recent estimated budget for such
Approved Project approved by the Board, less the sum of Capital Shortfall.

 

9



--------------------------------------------------------------------------------

“Guarantee Facility Agreement” is defined in Section 3.8.

“Indemnitee” is defined in Section 6.9.1.

“Initial Public Offering” is defined in Section 6.6.6(a).

“Interest” means the entire equity ownership interest of a Member in the Company
at any particular time, including any and all rights to vote and otherwise
participate in the Company’s affairs, and the rights to any and all benefits to
which a Member may be entitled as provided in this Agreement, together with the
obligations of such Member to comply with all of the terms and provisions of
this Agreement.

“Intermediate Subsidiary” is defined in Section 7.1.2(a).

“Liabilities” is defined in Section 6.9.1.

“Lien” means any direct or indirect mortgage, pledge, lien, hypothecation,
charge, security interest or other encumbrance.

“Liquidator” is defined in Section 8.5.1.

“Loan Shortfall” is defined in Section 6.6.2(f).

“Manager” is defined in Section 6.1.1.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i) with respect to “partner
nonrecourse debt minimum gain.”

“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”

“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”

“Members” means the Persons from time to time owning Interests, including any
Substitute Members and any Additional Members, in each case for so long as such
Person continues to own an Interest. Each Member is referred to individually as
a “Member.” For purposes of the Act, the Members of the Company shall constitute
a single class or group of members.

“Net Profits” or “Net Losses” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, deduction or credit required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition of Net Profits and Net Losses shall increase the amount of such
income and/or decrease the amount of such loss;

 

10



--------------------------------------------------------------------------------

(b) Any expenditure of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Losses pursuant to this definition of Net Profits and Net
Losses, shall decrease the amount of such income and/or increase the amount of
such loss;

(c) Gain or loss resulting from any disposition of Company Assets where such
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the Company Assets disposed of,
notwithstanding that the adjusted tax basis of such Company Assets differs from
its Gross Asset Value;

(d) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such income or loss, there shall be taken into
account Depreciation for such Fiscal Year or other period;

(e) To the extent an adjustment to the adjusted tax basis of any asset included
in Company Assets pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Member’s Interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Net Profits and Net Losses;

(f) If the Gross Asset Value of any Company Asset is adjusted in accordance with
subparagraph (b) or subparagraph (c) of the definition of “Gross Asset Value”
above, the amount of such adjustment shall be taken into account in the taxable
year of such adjustment as gain or loss from the disposition of such asset for
purposes of computing Net Profits or Net Losses; and

(g) Notwithstanding any other provision of this definition of Net Profits and
Net Losses, any items that are specially allocated pursuant to Sections 5.2 and
5.4.2 hereof shall not be taken into account in computing Net Profits or Net
Losses. The amounts of the items of Company income, gain, loss or deduction
available to be specially allocated pursuant to Sections 5.2 and 5.4.2 hereof
shall be determined by applying rules analogous to those set forth in this
definition of Net Profits and Net Losses.

“New Mill Notice” is defined in Section 6.6.1(a).

“New Mill Project” means a project to construct a new Wood Pellet Mill in the
Restricted Area. Exhibit C hereto sets forth proposed New Mill Projects as of
the Closing Date under the heading “Proposed New Mill Projects”. Notwithstanding
the foregoing, and for the avoidance of doubt, a “New Mill Project” does not
include an Existing Mill.

 

11



--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations Sections
1.704-2(b)(3) and 1.752-1(a)(2).

“Non-Proposing Member” is defined in Section 6.6.1(a).

“Officer” is defined in Section 6.4.

“Offtake Agreement” means an agreement between one or more of the Company or its
Subsidiaries (including, in the case of an Existing Mill, any such Subsidiary
acquired by Rentech or Graanul) and a third party for the sale and purchase of
Wood Pellets.

“Original Agreement” is defined in the Recitals.

“Original Members” is defined in the Recitals.

“Participants” is defined in Section 6.12.1.

“Percentage Interest” means, with respect to a Member as of any date of
determination, the fraction expressed as a percentage, the numerator of which is
the number of Units held by such Member and the denominator of which is the
total number of Units held by all Members, as set forth opposite such Member’s
name on Exhibit A hereto, as such Exhibit A may be amended from time to time in
accordance with this Agreement. In the event Exhibit A is not so amended in
connection with the issuance of new or additional Interests or Units, such
Member’s Percentage Interest shall be the percentage set forth as such in the
books and records of the Company.

“Permitted Transferee” means (a) with respect to Rentech, any wholly owned
Subsidiary of Rentech Parent, and (b) with respect to Graanul, any wholly owned
Subsidiary of Graanul.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust, an unincorporated organization, a government
or any department, agency or authority thereof, or any other entity or
organization.

“Primary Indemnitors” is defined in Section 6.9.11.

“Project Entity” is defined in Section 6.6.1(c).

“Proposed Business Plan” is defined in Section 6.2.3(a).

“Proposing Member” is defined in Section 6.6.1(a).

 

12



--------------------------------------------------------------------------------

“Project Budget” is defined in Section 6.6.2(a).

“Public Entity” is defined in Section 6.6.6(a).

“Public Entity Warrants” is defined in Section 6.6.6(b).

“Purchase Agreement” is defined in Section 9.26.

“Purchase Notice” is defined in Section 6.7.1.

“Regulation D” is defined in Section 9.2.2(e).

“Regulations” means proposed, temporary and final Treasury Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding Treasury Regulations).

“Rentech” is defined in the Preamble.

“Rentech Managers” is defined in Section 6.1.2.

“Rentech Obligations” is defined in Section 9.25.1.

“Rentech Parent” is defined in the Preamble.

“Requisite Managers” means at least four Managers; provided that (a) for so long
as Graanul, together with its Affiliates, owns at least 20% of the total
Interests in the Company, at least one of such Managers must be a Graanul
Manager and (b) for so long as Rentech, together with its Affiliates, owns at
least 20% of the total Interests in the Company, one of such Managers must be a
Rentech Manager. For the avoidance of doubt, if under this Agreement any
approval shall be obtained from, or any decision or action shall be made by, the
“Requisite Managers” then it shall be required that all Requisite Managers give
their approval and/or vote in favour of such decision or action.

“Requisite Members” means, as of any date of determination, each Member that,
together with its Affiliates, holds at least 20% of the total Interests in the
Company as of such date of determination.

“Restricted Area” means the United States and Canada.

“Restricted Period” is defined in Section 6.10.1.

“ROFR Election Period” is defined in Section 7.8.

“ROFR Offer Notice” is defined in Section 7.8.

“ROFR Offeree” is defined in Section 7.8.

 

13



--------------------------------------------------------------------------------

“Securities Act” is defined in the Section 9.2.2.

“Selling Member(s)” is defined in Section 7.7.1.

“Subordinated Project Loans” is defined in Section 6.6.2(c).

“Subsidiary” means, with respect to any specified Person: (a) any corporation,
association or other business entity of which more than 50% of the total voting
power of the Equity Interests entitled to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); or
(b) any partnership (i) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (ii) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Substitute Member” means any Person (a) to whom a Member (or assignee thereof)
Transfers all or any part of its Interest, and (b) who has been admitted to the
Company as a Substitute Member pursuant to Section 7.5 of this Agreement.

“Take-Along Member” is defined in Section 7.7.1.

“Tax Matters Partner” is defined in Section 9.7.1.

“Total Capital” means, as of any date of determination, the sum of (a) the
aggregate Capital Accounts of the Members as of such date (excluding, for the
purposes of this definition, any liabilities and obligations assumed by Rentech
or any of its Affiliates under the Guarantee Facility Agreement), and (b) the
aggregate principal amount of the Tranche B Loans outstanding as of such date.

“Tranche A Lender” is defined in Section 6.6.2(b).

“Tranche A Loan” is defined in Section 6.6.2(a).

“Tranche A Loan Shortfall” is defined in Section 6.6.2(g).

“Tranche B Loan” is defined in Section 6.6.2(a).

“Transfer” means, with respect to any Interest or portion thereof, any direct or
indirect sale, conveyance, exchange, assignment, gift, bequest, hypothecation,
Lien or other transfer or disposition by any other means, whether for value or
no value and whether voluntary or involuntary (including by realization upon any
Lien, by operation of law or by judgment, levy, attachment, garnishment,
bankruptcy or other legal or equitable proceedings), or an agreement to do any
of the foregoing. The terms “Transferred” and “Transferring” shall have
correlative meanings.

 

14



--------------------------------------------------------------------------------

“Units” means, with respect to any Member, the units evidencing the Interests of
the Company as set forth herein, which units are issued to such Member in the
numbers set forth opposite such Member’s name on Exhibit A hereto, as such
Exhibit A may be amended from time to time in accordance with this Agreement. In
the event Exhibit A is not so amended in connection with the issuance of new or
additional Interests, or any transfer of Interests, such Member’s Units shall be
as is set forth as such in the books and records of the Company.

“Wood Pellet Mill” means a facility that chips, dries, mills, presses or
densifies wood, roundwood, sawdust, shavings, mill residuals, bark or other
woody biomass to produce Wood Pellets for sale in residential or industrial
markets.

“Wood Pellets” means wood pellets six to 12 millimeters in diameter used as a
form of heating fuel.

“Wood Processing Services” means receiving, procuring, processing (including
chipping and pelleting), drying, debarking, storing, hogging, reclaiming,
loading, marketing, distributing, transporting or selling timber, wood chips,
bark or biomass material.

ARTICLE 3

CAPITAL; CAPITAL ACCOUNTS AND MEMBERS

Section 3.1 Generally. The names, addresses, initial Capital Contributions,
initial Capital Account balances, initial Units and initial Percentage Interests
of the initial Members, each as of the Closing Date, are set forth on Exhibit A
hereto. Exhibit A may be amended from time to time by the Board to reflect the
admission of Additional Members or Substitute Members pursuant to this
Agreement, as well as to reflect any changes in the Members’ respective Units
and Percentage Interests pursuant to the terms of this Agreement, any changes in
a Member’s status, and any additional Capital Contributions made from time to
time by the Members. In the event Exhibit A is not so amended, such matters
shall be reflected in the books and records of the Company, and the books and
records of the Company shall be controlling.

Section 3.2 Capital Contributions.

3.2.1 No Obligation. Except as otherwise required by law or as provided in this
Section 3.2 or Section 6.6.2, no Member shall be permitted or required to make
any Capital Contributions to the Company.

3.2.2 Initial Capital Contributions. Each Member existing as of the Closing Date
shall have made its respective initial Capital Contribution in respect of its
Interest in the amount set forth opposite such Member’s name on Exhibit A hereto
in exchange for its initial Capital Account balance, its initial Units and its
initial Percentage Interest, each as of the Closing Date, as set forth on
Exhibit A hereto.

3.2.3 Subsequent Capital Contributions. No Member shall be obligated to make any
Capital Contributions after the Closing Date without its consent, and no Member
or other Person shall be permitted to make any Capital Contributions after the
Closing Date without the consent of the Requisite Managers. Upon the approval of
the Requisite Managers, the Company may issue additional Interests to any Person
(including any Member, any Affiliate of a Member and/or any third party) in
exchange for such Capital Contributions (and otherwise on such terms and
conditions) as the Requisite Managers may determine.

 

15



--------------------------------------------------------------------------------

Section 3.3 Capital Accounts. A Capital Account shall be established and
maintained for each Member in accordance with the terms of this Agreement.

Section 3.4 Additional Members. After the Closing Date, the Company may issue
Interests directly from the Company to any Person (“Additional Members”), and
admit Additional Members to the Company in connection therewith, with the
consent of the Requisite Managers.

Section 3.5 Member Capital. Except as otherwise provided in this Agreement:
(a) no Member shall demand or be entitled to receive a return of or interest on
its Capital Contributions or Capital Account, and (b) no Member shall withdraw
any portion of its Capital Contributions or Capital Account or receive any
distributions from the Company as a return of capital on account of such Capital
Contributions.

Section 3.6 Bankruptcy of a Member.

3.6.1 Occurrence of Event. Upon the bankruptcy of any Member, subject to the
other provisions of this Agreement, the Company shall not terminate and the
Company’s business shall continue.

3.6.2 Continued Liability. Nothing herein contained shall be construed to
relieve or release any bankrupt Member (an “Affected Member”) or its successors,
assigns or representatives from any breaches or defaults or obligations of such
Member to the Company pursuant to the provisions of this Agreement incurred as a
result of, in connection with or prior to the termination or transfer of, as the
case may be, its Interest, and all such breaches, defaults and obligations shall
survive such event.

Section 3.7 Member Loans. In addition to financing contemplated in Sections 3.8
and 6.6.2, to the extent the Requisite Managers determine necessary or advisable
for the business of the Company, one or more Members may, but shall not be
obligated to, make loans or otherwise lend funds to, act as surety or endorser
for, assume one or more specific obligations of, provide collateral for, or
enter into other credit, guarantee, financing or refinancing arrangements with
or for the benefit of, the Company or its Subsidiaries. No loans or other
extensions of credit made by any Member to or for the benefit of the Company or
its Affiliates shall have any effect on such Member’s Percentage Interest, such
loans or other extensions of credit representing a debt of the Company or its
Subsidiaries payable or collectible solely from the assets of the Company or its
Subsidiaries in accordance with the terms and conditions upon which such loans
were made.

Section 3.8 Rentech Guarantees. In the event that Rentech or its Affiliates
(including Rentech Parent) provides any guarantee on behalf of any of the
Subsidiaries of the Company, then any advances under such guarantee shall be in
the form of a senior secured loan to such Subsidiary that will be governed by
the terms and conditions of a guarantee facility agreement (the “Guarantee
Facility Agreement”) with the terms and conditions consistent with those set
forth on Exhibit F hereto, and such Subsidiary shall pay to Rentech or its
applicable Affiliate the applicable fees set forth in the Guarantee Facility
Agreement.

 

16



--------------------------------------------------------------------------------

Section 3.9 Liability of Members. Notwithstanding anything to the contrary
contained in this Agreement and except as otherwise required by any non-waivable
provision of the Act or other applicable law: (a) no Member in its capacity as
such shall be personally liable in any manner whatsoever for any debt, liability
or other obligation of the Company, whether such debt, liability or other
obligation arises in contract, tort or otherwise, solely by reason of being a
Member of the Company; and (b) no Member in its capacity as such shall in any
event have any liability whatsoever in excess of the following (without
duplication), solely by reason of being a Member of the Company: (i) the amount
of any unfulfilled unconditional obligation of such Member to make Capital
Contributions to the Company, (ii) its share of any assets and undistributed
profits of the Company, and (iii) the amount of any wrongful distribution to
such Member, if, and only to the extent, the return of such wrongful
distribution is required by this Agreement or by a non-waivable provision of the
Act. Nothing in this Section 3.9 shall be deemed to limit a Member’s liability
to the Company or to another Member in respect of any fraud by such Member, any
breach by such Member of its representations and warranties in Section 9.2 or
pursuant to any express provision of this Agreement.

Section 3.10 Initial Tranche B Loans. Prior to the Effective Date, each of
Fulghum and Graanul have made loans to the Company as set forth on the balance
sheet of the Company as of April 30, 2013. Within 60 days of the Closing Date,
Rentech shall make a loan to the Company in an amount that, together with the
loans made by Fulghum to the Company prior to the Effective Date, shall equal
the amount of loans made by Graanul (as set forth on such balance sheet). All of
such loans made by Rentech and Graanul shall be treated as Tranche B Loans under
this Agreement. As soon as reasonably practicable after Rentech makes such loan,
Rentech and Graanul shall, and shall cause the Company to, prepare and enter
into loan documents setting forth the terms and conditions of such Tranche B
Loans, which shall be consistent with the applicable terms set forth on Exhibit
D hereto.

ARTICLE 4

DISTRIBUTIONS

Section 4.1 Distributions of Cash Available for Distribution.

4.1.1 Generally. Except as otherwise provided in this Section 4.1, Section 4.2,
Section 4.3 and Article 8, no Member shall be entitled to receive distributions
from the Company.

4.1.2 Interim Distributions. Except as otherwise provided in Section 4.2, Cash
Available for Distribution shall be distributed to the Members (no later than
120 days after the end of each Fiscal Year or at such other times as determined
by the Requisite Managers) in proportion to their respective Percentage
Interests.

Section 4.2 Distributions Upon Liquidation. Distributions made in conjunction
with the final liquidation of the Company shall be applied or distributed as
provided in Article 8.

 

17



--------------------------------------------------------------------------------

Section 4.3 Tax Distributions. No later than March 15 of each calendar year, to
the extent that by any such March 15 the Company has not otherwise made
sufficient distributions pursuant to Section 4.1.2 to meet the objectives of
this Section 4.3 in respect of the applicable calendar year, the Requisite
Managers shall cause a distribution to be made to each Member pursuant to
Section 4.1.2 out of Cash Available for Distribution (if any) in such amount as
the Requisite Managers in good faith determine (based on a single formula
determined in good faith by the Requisite Managers and to be applied for all
Members) is necessary to enable such Member to discharge its United States
federal, state and local income tax liabilities arising from allocations made to
such Member pursuant to Article 5 for the immediately prior calendar year. To
the extent practicable and provided that the Company has Cash Available for
Distribution, each as determined by the Requisite Managers in good faith (but
for the avoidance of doubt, without any obligation of the Requisite Managers to
seek Capital Contributions from any Member therefor or to cause the Company to
make any borrowing), during each calendar year the Requisite Managers shall (to
the extent of such Cash Available for Distribution, and provided that such Cash
Available for Distribution is not otherwise being distributed to the Members at
such time) establish reserves in such amount as they believe in good faith will
enable the Company to make the distributions described in this Section 4.3 in
respect of each calendar year. The Requisite Managers will not be liable for any
inaccuracy in the amount of such reserves, for any inaccuracy in the estimation
of any Member’s actual tax liabilities or for any failure of the reserves to be
sufficient to make the full amount of any distribution provided for hereunder or
to cover the full amount of a Member’s actual tax liabilities.

Section 4.4 Withholding. The Company may withhold distributions or portions
thereof if it is required to do so by any applicable rule, regulation, or law,
and each Member hereby authorizes the Company to withhold from or pay on behalf
of or with respect to such Member any amount of United States federal, state,
local or foreign taxes that the Board determines the Company is required to
withhold or pay with respect to any amount distributable or allocable to such
Member pursuant to this Agreement. Any amount paid on behalf of or with respect
to a Member pursuant to this Section 4.4 shall, at the option of the Board:
(a) be treated as having been distributed to such Member as an advance against
the next distributions that would otherwise be made to such Member, and such
amount shall be satisfied by offset from such next distributions, or
(b) constitute a recourse loan by the Company to such Member, which recourse
loan may be in an amount up to the entire Interest of such Member (provided that
recourse is limited to the actual amount of the loan) and which recourse loan
shall be repaid by such Member within 30 days after notice from the Company that
such payment must be made. Each Member will furnish the Board with such
information as may be requested by the Board from time to time to determine
whether withholding is required, and each Member will promptly notify the Board
if such Member determines at any time that it is subject to withholding.

Section 4.5 Distributions in Kind. No right is given to any Member to demand or
receive property other than cash as provided in this Agreement. The Requisite
Managers may cause the Company to make distributions of Company Assets in kind.
Any in-kind distributions shall be valued at their fair market value as of the
date of distribution and shall be made in such a fashion as to ensure that
either (a) each Member receives its proportionate share of such in-kind
distributions (as determined in accordance with this Article 4) or (b) if one or
more Members receives an in-kind distribution of Company Assets (as selected by
the Requisite Managers), each other Member not receiving such Company Assets
shall receive its proportionate distribution (as determined in accordance with
Section 8.5), in cash or in other Company Assets (as selected by the Requisite
Managers).

 

18



--------------------------------------------------------------------------------

Section 4.6 Limitations on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Company nor the Board, on
behalf of the Company, shall be required to make a distribution to any Person in
violation of the Act or other applicable law.

ARTICLE 5

ALLOCATIONS OF NET PROFITS AND NET LOSSES

Section 5.1 General Allocation of Net Profits and Losses.

5.1.1 Generally. Net Profits and Net Losses shall be determined and allocated
with respect to each Fiscal Year or other period of the Company, (a) as of the
end of such Fiscal Year or other period, (b) at such times as the Gross Asset
Value of any Company Asset is adjusted pursuant to the definition thereof, and
(c) at such other times as may be required or, in the Board’s discretion,
permitted pursuant to this Agreement or otherwise under the Code. Subject to the
other provisions of this Agreement, an allocation to a Member of a share of Net
Profits or Net Losses shall be treated as an allocation of the same share of
each item of income, gain, loss or deduction that is taken into account in
computing Net Profits or Net Losses.

5.1.2 Allocations to Capital Accounts. Subject to the other provisions of this
Article 5, for purposes of adjusting the Capital Accounts of the Members, Net
Profits and Net Losses of the Company shall be allocated for each Fiscal Year or
other period to the Members such that the positive balance of the Adjusted
Capital Account of each Member immediately following such allocation is, as
closely as possible, equal (proportionately) to the amount of the distributions
that would be made to such Member pursuant to Section 8.5 if the Company were
dissolved, its affairs wound up and its assets sold for cash equal to their
Gross Asset Value, all Company liabilities were satisfied (limited with respect
to each nonrecourse liability to the Gross Asset Value of the assets securing
such liability), and the net assets of the Company were distributed in
accordance with Section 4.1.2 to the Members immediately after making such
allocation.

Section 5.2 Regulatory Allocations. Notwithstanding the foregoing provisions of
this Article 5, the following special allocations shall be made in the following
order of priority:

5.2.1 Minimum Gain Chargeback. If there is a net decrease in Company Minimum
Gain during a Company taxable year, then each Member shall be allocated items of
Company income and gain for such taxable year (and, if necessary, for subsequent
years) in an amount equal to such Member’s share of the net decrease in Company
Minimum Gain, determined in accordance with Regulations Section 1.704-2(g)(2).
This Section 5.2.1 is intended to comply with the minimum gain chargeback
requirement of Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

19



--------------------------------------------------------------------------------

5.2.2 Member Minimum Gain Chargeback. If there is a net decrease in Member
Minimum Gain attributable to a Member Nonrecourse Debt during any Company
taxable year, each Member who has a share of the Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of Company
income and gain for such taxable year (and, if necessary, subsequent years) in
an amount equal to such Member’s share of the net decrease in Member Minimum
Gain attributable to such Member Nonrecourse Debt, determined in a manner
consistent with the provisions of Regulations Section 1.704-2(g)(2). This
Section 5.2.2 is intended to comply with the partner nonrecourse debt minimum
gain chargeback requirement of Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

5.2.3 Qualified Income Offset. If any Member unexpectedly receives an
adjustment, allocation, or distribution of the type contemplated by Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of income and gain shall be
allocated to all such Members (in proportion to the amounts of their respective
Adjusted Capital Account Deficits) in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit of such Member as quickly as
possible. It is intended that this Section 5.2.3 qualify and be construed as a
“qualified income offset” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(d).

5.2.4 Limitation on Allocation of Net Losses. If the allocation of Net Losses
(or items of loss or deduction) to a Member as provided in Section 5.1 hereof
would create or increase an Adjusted Capital Account Deficit, there shall be
allocated to such Member only that amount of Net Losses (or items of loss or
deduction) as will not create or increase an Adjusted Capital Account Deficit.
The Net Losses (or items of loss or deduction) that would, absent the
application of the preceding sentence, otherwise be allocated to such Member
shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to the limitations of this Section 5.2.4.

5.2.5 Certain Additional Adjustments. To the extent that an adjustment to the
adjusted tax basis of any Company Asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of its Interest, the amount of
such adjustment to the Capital Accounts shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Members in accordance with their Interests in the Company in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom
such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

5.2.6 Nonrecourse Deductions. The Nonrecourse Deductions for each taxable year
of the Company shall be allocated to the Members in proportion to their
Percentage Interests.

5.2.7 Member Nonrecourse Deductions. The Member Nonrecourse Deductions shall be
allocated each year to the Member that bears the economic risk of loss (within
the meaning of Regulations Section 1.752-2) for the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable.

 

20



--------------------------------------------------------------------------------

Section 5.3 Tax Allocations.

5.3.1 Allocation. Except as provided in Section 5.3.2, for income tax purposes
under the Code and the Regulations, each Company item of taxable income, gain,
loss, deduction and credit shall be allocated between the Members as its
correlative item of “book” income, gain, loss, deduction or credit is allocated
pursuant to this Article 5.

5.3.2 Contributed Assets. Tax items with respect to Company Assets that are
contributed to the Company with a Gross Asset Value that varies from its basis
in the hands of the contributing Member immediately preceding the date of
contribution shall be allocated among the Members for income tax purposes
pursuant to Regulations promulgated under Code Section 704(c) so as to take into
account such variation. The Company shall account for such variation under any
method approved under Code Section 704(c) and the applicable Regulations as
chosen by the Board in its discretion. If the Gross Asset Value of any Company
Asset is adjusted pursuant to the definition of “Gross Asset Value” herein,
subsequent allocations of income, gain, loss, deduction and credit with respect
to such Company Asset shall take account of any variation between the adjusted
basis of such Company Asset for federal income tax purposes and its Gross Asset
Value in a manner consistent with Code Section 704(c) and the Regulations
promulgated thereunder under any method approved under Code Section 704(c) and
the applicable Regulations as chosen by the Board in its discretion. Allocations
pursuant to this Section 5.3.2 are solely for purposes of federal, state and
local taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Net Profits, Net Losses and
any other items or distributions pursuant to any provision of this Agreement.

Section 5.4 Other Tax Provisions.

5.4.1 Apportionment. For any Fiscal Year or other period during which any part
of an Interest is Transferred between the Members or by a Member to another
Person, the portion of the Net Profits, Net Losses and other items of income,
gain, loss, deduction and credit that are allocable with respect to such part of
an Interest shall be apportioned between the transferor and the transferee under
any method allowed pursuant to Code Section 706 and the applicable Regulations
as determined by the Board in its discretion.

5.4.2 Reliance on Code. In the event that the Code or any Regulations require
allocations of items of income, gain, loss, deduction or credit different from
those set forth in this Article 5, the Board is hereby authorized to make new
allocations in reliance on the Code and such Regulations, and no such new
allocation shall give rise to any claim or cause of action by any Member.

5.4.3 Excess Nonrecourse Liabilities. For purposes of determining a Member’s
proportional share of the Company’s “excess nonrecourse liabilities” within the
meaning of Regulations Section 1.752-3(a)(3), each Member’s interests in Net
Profits shall be such Member’s Percentage Interest.

5.4.4 Acknowledgement. The Members acknowledge and are aware of the income tax
consequences of the allocations made by this Article 5 and hereby agree to be
bound by the provisions of this Article 5 in reporting their shares of Net
Profits, Net Losses and other items of income, gain, loss, deduction and credit
for United States federal, state and local income tax purposes.

 

21



--------------------------------------------------------------------------------

5.4.5 Board Discretion. All matters concerning the allocations and other
determinations provided for in this Article 5 and any accounting procedures not
expressly provided for in this Agreement shall be determined by the Board in its
discretion pursuant to applicable laws and regulations.

ARTICLE 6

OPERATIONS

Section 6.1 Board of Managers.

6.1.1 Generally. The business and affairs of the Company shall be managed by or
under the direction of its board of managers (the “Board” and each member of the
Board, a “Manager”). The members of the Board shall be “managers” within the
meaning of Section 18-101(10) of the Act. Subject to Sections 6.2.2 and except
as otherwise expressly provided in this Agreement or by non-waivable provisions
of the Act, (a) all decisions, determinations, actions, approvals or consents
relating to the management and control of the conduct of the business of the
Company and its affairs shall be made by the Board and (b) the Board shall have
the sole power and authority to bind the Company, except and to the extent that
such power is expressly delegated in writing to any other Person by the Board
(including through the appointment of Officers). Notwithstanding any contrary
provision of this Agreement, the Board shall have no authority to knowingly
perform any act that would subject any Member (in its capacity as a Member of
the Company) to liability for the debts, liabilities or obligations of the
Company. The Members shall instruct the Managers appointed by them to comply and
act in accordance with the terms and conditions of this Agreement in order to
procure due and timely adoption of required resolutions and granting of
necessary approvals contemplated by this Agreement. Any breach of obligations by
a Manager under this Agreement shall be deemed to be a breach of this Agreement
by the relevant Member who has appointed the breaching Manager.

6.1.2 Initial Composition of the Board. The Board shall initially consist of
five Managers. The number of Managers comprising the Board shall be increased or
decreased in accordance with Section 6.l.3 or as otherwise determined by the
Requisite Managers. Initially, three Managers (the “Rentech Managers”) shall be
designated by Rentech, and two Managers (the “Graanul Managers”) shall be
designated by Graanul. A list of the Rentech Managers and the Graanul Managers
as of the Closing Date is set forth on Exhibit B hereto. Rentech or its designee
shall have the right to remove any of the Rentech Managers from the Board at any
time, and to fill any vacancy arising from time to time with respect to any of
the Rentech Managers. Graanul or its designee shall have the right to remove any
of the Graanul Managers from the Board at any time, and to fill any vacancy
arising from time to time with respect to any of the Graanul Managers. If either
Rentech or Graanul fails to designate any of the Managers it has the right to
designate, then such seat on the Board shall be vacant.

 

22



--------------------------------------------------------------------------------

6.1.3 Changes to Composition of the Board.

(a) Following the Effective Date, if Rentech or Graanul (together with its
respective Affiliates) ceases to hold at least 50%, but continues to hold at
least 20%, of the total Interests in the Company, then, at such time, Rentech or
Graanul, as applicable (together with its respective Affiliates) shall have the
right to designate only one Manager to the Board and Rentech or Graanul, as
applicable, shall within five business days of such time deliver written notice
to the Board and the other Member of each other Manager it elects to remove from
the Board. If Rentech or Graanul, as applicable, does not timely deliver such
written notice, the other Member shall have the right, by written notice to the
Board and the first Member, to determine which Manager(s) shall be removed from
the Board so that only one Manager designated by the first Member remains on the
Board. Upon such removal, the number of Managers comprising the Board shall be
decreased by the number of Managers that have been so removed.

(b) Following the Effective Date, if any Member (together with its Affiliates)
ceases to hold at least 20% of the total Interests in the Company, then, at such
time, such Member (together with its Affiliates) shall cease to have any right
to designate any Manager to the Board, and any Manager previously designated by
such Member automatically without any further action of any Person shall be
removed from the Board. Upon such removal, the number of Managers comprising the
Board shall be decreased by the number of Managers that have been so removed.

6.1.4 Resignation of Managers. Any Manager may resign at any time by giving
written notice to the Company. The resignation of a Manager who is also a Member
shall not affect such individual’s rights as a Member and shall not constitute a
resignation or withdrawal of a Member.

6.1.5 Non-Participation of Members. Except as otherwise expressly provided in
this Agreement (including pursuant to Section 6.2.2) or as the Board may
delegate in writing, the Members (in their capacity as such) shall not
participate in the management of the Company, and shall have no right, power or
authority to act for or on behalf of, or otherwise bind, the Company. Except as
expressly provided in this Agreement (including pursuant to Section 6.2.2) or
required by any non-waivable provisions of applicable law, the Members (in their
capacity as such) shall have no right to vote on or consent to any other matter,
act, decision or document involving the Company or its business. No Member shall
take any action in the name of or on behalf of the Company, including assuming
any obligation or responsibility on behalf of the Company, unless such action,
and the taking thereof by such Member, shall have been expressly authorized by
the Board in writing or shall be expressly and specifically authorized by this
Agreement.

 

23



--------------------------------------------------------------------------------

Section 6.2 Approvals.

6.2.1 Generally. Subject to Sections 6.2.2, and unless otherwise provided in
this Agreement and subject to applicable law, any decision, action, approval or
consent required or permitted to be taken (a) by the Board, may be taken by the
Board only by (i) the affirmative vote of all of the Requisite Managers, at a
meeting of the Board where all of the Requisite Managers are present in person
or (ii) without such meeting, by written consent of all the Requisite Managers
setting forth the action so taken, and (b) by the Members, may be taken by the
Members only by (i) the affirmative vote of the Members holding, in the
aggregate, 60% of all Interests, at a meeting of the Members where each Member
is present in person or (ii) without such meeting, by written consent of the
Members holding, in the aggregate, 60% of all Interests, setting forth the
action so taken. For purposes of this Section 6.2.1, a Person shall be deemed to
be present in person if such Person is present by means of telephone,
video-conferencing or any comparable arrangement. Unless waived by all the
members of the Board, at least 7 days prior notice shall be required for any
meeting contemplated by the first sentence of this Section 6.2.1. Upon approval
by the all of the Requisite Managers, the matter that has been approved shall be
deemed to have been approved by the Board. Unless otherwise authorized by the
Board and subject to applicable law, in addition to any approval required by the
governing documents of such Subsidiary, any decision, action, approval or
consent required or permitted to be taken by a Subsidiary of the Company must be
approved by the Board of the Company.

6.2.2 Requisite Member Consent. Notwithstanding anything in this Agreement to
the contrary, the Company shall not, and shall not permit any of its
Subsidiaries to, without the affirmative vote or written consent of all the
Requisite Members:

(a) merge or consolidate with any Person;

(b) wind up, dissolve or liquidate;

(c) make any material change to the business purpose of the Company or its
Subsidiaries as set forth in Section 1.4;

(d) amend the Certificate or this Agreement; or

(e) commence any action for a voluntary petition in bankruptcy of the Company.

6.2.3 Annual Business Plan.

(a) Within 60 days of the Closing Date, and with respect to the Company’s 2014
Fiscal Year and each Fiscal Year thereafter, at least 45 days prior to the
beginning of each Fiscal Year, the Company’s Officers will submit a proposed
annual business plan and operating budget for the Company and its Subsidiaries
for the upcoming year (the “Proposed Business Plan”) to the Board for review and
revision, and for approval by the Board. The Board shall review the Proposed
Business Plan and provide the Officers with any comments or objections, in
reasonably detail, within 20 days after receipt of the Proposed Business Plan.
The Board shall then use good faith efforts to reach an agreement on the
Proposed Business Plan prior to January 1.

 

24



--------------------------------------------------------------------------------

(b) If the Board does not approve the Proposed Business Plan by January 1, the
Board may elect to approve certain portions of such Proposed Business Plan that
are not in dispute, in which case the approved portions shall become effective
on January 1. The prior Annual Business Plan shall govern with respect to all
other items in dispute pending resolution by the Board of such items, with
increases in each line item equal to the increase in the CPI from the first day
of the prior Fiscal Year to the first day of the current Fiscal Year (excluding
any non-recurring expenses), and the Board agrees to continue to use good faith
efforts to reach agreement with respect to such items.

(c) Each Proposed Business Plan approved by the Board is referred to herein as
the “Annual Business Plan.” No material amendments or other changes to the
Annual Business Plan shall be made and no material departure from the Annual
Business Plan shall be made without the affirmative vote or written consent of
the Board.

(d) To the extent consented to by each of the Members, each Annual Business Plan
shall provide for each of the Member’s funding commitments to the Company (which
shall be divided between the Members pro rata in accordance with their
respective Percentage Interests) to cover day-to-day expenses and costs of the
Company and its Subsidiaries that are not directly related to any of the
Approved Projects of the Company or its Subsidiaries (e.g. salary costs,
accounting costs and other similar costs).

Section 6.3 Remuneration and Reimbursement. No Manager shall be entitled to
receive fees or other compensation from the Company for its services as a
Manager, unless otherwise determined by the Board. Each Manager shall be
entitled to reimbursement from the Company for all reasonable out-of-pocket
costs and expenses incurred by such Manager in connection with discharging any
of his duties as a Manager upon submission to the Company of appropriate
receipts or other evidence of payment.

Section 6.4 Appointment of Officers. Subject in each case to prior approval by
the Board, Rentech or its designee may appoint, from time to time, one or more
individuals to manage the day-to-day business affairs of the Company (each, an
“Officer”) and may assign titles to such Officers as the Board may deem
necessary or advisable. Any Officer appointed pursuant to this Section 6.4 may
be removed from office by the Board and shall be removed if so requested by any
of the Members (in each case acting reasonably, submitting such request in
writing with reasonably detailed support for such request). Each Member shall
procure that the Managers appointed by such Member shall vote in favour of
appointing and removing the Officers (as applicable) as requested by the
Members. Each Officer shall have such powers, authority and responsibilities as
are delegated in writing by the Board from time to time, subject to any approval
required pursuant to Section 6.2. To the extent delegated by the Board, the
Officers shall have the authority to act on behalf of, bind and execute and
deliver documents in the name and on behalf of the Company. The Board may
designate such other Persons to act as agents of the Company’s business as the
Board shall determine in its sole discretion, and the actions of such other
Persons taken in such capacity and in accordance with this Agreement shall bind
the Company.

Section 6.5 Reliance by Third Parties. Any Person dealing with the Company, the
Board or any Officer may rely upon a certificate signed by the Board or any
Officer as to:

6.5.1 The identity of the Managers, any Member or any Officer;

 

25



--------------------------------------------------------------------------------

6.5.2 The existence or non-existence of any fact or facts which constitute a
condition precedent to acts by the Board or Officers or in any other manner
germane to the affairs of the Company;

6.5.3 The Persons who are authorized to execute and deliver any instrument or
document for or on behalf of the Company; or

6.5.4 Any act or failure to act by the Company or as to any other matter
whatsoever involving the Company, the Board, any Member or any Officer (in each
case in relation to this Agreement or the business of the Company).

Section 6.6 New Mill Projects.

6.6.1 Exclusivity; Notice of New Mill Projects; Termination.

(a) During the Exclusivity Period, each of Rentech, Rentech Parent and Graanul
shall not, and shall cause its respective Affiliates not to, construct any New
Mill Project in the Restricted Area, unless Rentech, Rentech Parent or Graanul,
as applicable, first offers the Company the opportunity to construct and own
such New Mill Project in accordance with the terms of this Section 6.6.1. If at
any time during the Exclusivity Period Rentech, Rentech Parent, Graanul or any
of their respective Affiliates intends to construct such a New Mill Project in
the Restricted Area, Rentech, Rentech Parent or Graanul, as applicable (the
“Proposing Member”) shall deliver written notice of such intent (a “New Mill
Notice”) to the Board and the other Member (i.e., Graanul or Rentech) (the
“Non-Proposing Member”), which shall describe the New Mill Project in reasonable
detail. The relevant New Mill Notice shall be provided by the Proposing Member
as soon as reasonably possible (i.e. in the initial stages of any new Wood
Pellet Mill projects) in order to allow the Non-Proposing Member and the Company
to be involved in any potential new project from its beginning. Rentech shall be
deemed to have provided a New Mill Notice as of the Effective Date to the Board
and the Non-Proposing Member in compliance with this Section 6.6.1 with respect
to each New Mill Project set forth on Exhibit C hereto under the heading
“Proposed New Mill Projects”.

(b) Upon delivery of a New Mill Notice, the Proposing Member shall promptly
provide the Board and the Non-Proposing Member with information in its
possession reasonably requested by the Board and the Non-Proposing Member
relating to the New Mill Project. Provided that the Non-Proposing Member elects
to conduct such due diligence, the Members shall cause the Company to facilitate
the due diligence of the New Mill Project by the Members, including by retaining
reputable third advisors to assist in such due diligence, which shall include an
investigation of the following for the New Mill Project: (i) raw material
availability, prices, pricing and long term pricing trends; (ii) logistical
solutions and costs of alternatives; (iii) calculation of greenhouse gas
emission savings and an overview of the sustainability of feedstock; and
(iv) long-term pricing of the Wood Pellets in the offtake market. With the
consent of Rentech and Graanul, such due diligence may be conducted by the
Company. All out-of-pocket costs related to such due diligence shall be paid by
the Company (or reimbursed by the Company to the Members after presentation of
reasonable supporting documentation).

 

26



--------------------------------------------------------------------------------

(c) Upon the delivery to the Board and the Non-Proposing Member of a New Mill
Notice and after completion of the due diligence of the New Mill Project by the
Company (which, in the case of the proposed New Mill Projects described on
Exhibit C hereto, shall not exceed 45 days after the Closing Date), the Company
(acting through a Project Entity) will, for a period of 60 days from the date of
completion of such due diligence process, have a right of first refusal, to be
exercised by the Non-Proposing Member, to participate in the ownership of such
New Mill Project. A Non-Proposing Member may elect to cause the Company (acting
through a Project Entity) to participate in the ownership of the New Mill
Project (an “Approved Project”) by delivering written notice (an “Acceptance
Notice”) to the Board and the Proposing Member of such election during such
60-day period. If the Non-Proposing Member timely delivers such Acceptance
Notice, the Company shall be deemed to have accepted the Approved Project and
the Members and the Board shall cause one of the Company’s Subsidiaries (as
applicable, the “Project Entity”) to construct such New Mill Project as soon as
practicable. If the Non-Proposing Member does not on behalf of the Company
deliver an Acceptance Notice within the 60-day period, the Proposing Member
shall have the right to construct and own such New Mill Project independently
and none of the Company, its Subsidiaries, any other Member or any Affiliate of
the foregoing shall have any interest therein or claim thereto. The New Mill
Projects listed under the heading “Approved Projects” in Exhibit C hereto shall
be deemed to be Approved Projects as of the Effective Date.

(d) Upon approval of a New Mill Project by the Non-Proposing Member, the
Proposing Member shall be entitled to reimbursement from the Company for the
reasonable and necessary direct and out-of-pocket costs and expenses incurred by
such Proposing Member in respect of the New Mill Project prior to the time it
becomes an Approved Project in accordance with this Agreement. In connection
with providing a New Mill Notice in accordance with the preceding provisions,
the Proposing Member shall provide the Company and the Non-Proposing Member with
reasonable documentation in support of the amount of such costs and expenses.
Concurrently with the delivery of an Acceptance Notice, each Member shall make a
Tranche B Loan to the Company in an amount equal to one-half of the amount of
such costs and expenses, and the Members shall cause the Company or the Project
Entity that takes ownership of the applicable New Mill Project to reimburse the
Proposing Member for the full amount of such costs and expenses. If the
Non-Proposing Member does not timely make such Tranche B Loan, then the
applicable New Mill Project shall be deemed not to be an Approved Project and
the Proposing Member shall have the right to construct and own such New Mill
Project independently and none of the Company, its Subsidiaries, any other
Member or any Affiliate of the foregoing shall have any interest therein or
claim thereto.

 

27



--------------------------------------------------------------------------------

(e) The obligations of Rentech, Rentech Parent and Graanul under this
Section 6.6.1 shall terminate upon the expiration of the Exclusivity Period.
From and after such time, neither Rentech, Rentech Parent, Graanul nor their
respective Affiliates shall have any obligation to offer the Company, its
Subsidiaries, any Member or any Affiliate of the foregoing the opportunity to
participate in the construction or ownership of a New Mill Project (other than
an Approved Project) and no such Person shall have any interest therein or claim
thereto.

6.6.2 Financing of New Mill Projects.

(a) After a New Mill Project becomes an Approved Project under Section 6.6.1(c),
from time to time and in a manner that promptly meets the funding requirements
of the Approved Project, the Members shall cause the Board to establish one or
more budgets and funding schedules with respect to such Approved Project (each,
a “Project Budget”), each of which may address a sequential stage of the
development of the Approved Project depending on the information available to
the Board and the funding needs for such Approved Project at the time of such
approval. Each Project Budget may provide for funding by each Member (or, at
such Member’s election, an Affiliate thereof reasonably acceptable to the other
Members) (collectively, the “Funding Parties” and each, a “Funding Party”). If a
funding schedule included in a Project Budget provides for funding by a Funding
Party, such funding schedule shall constitute a binding commitment for such
Funding Party to contribute capital to the Company (or, in the case of a Tranche
A Loan, to the Project Entity) pursuant to such funding schedule. Each Member
shall be responsible for any breach of the foregoing by any Affiliate of such
Member that is a Funding Party. The funding schedule included in a Project
Budget for each Approved Project shall require that the amount of funding
contemplated by such funding schedule shall be financed (i) 50% by a senior
secured loan provided to the Project Entity by Rentech Parent (the “Tranche A
Loan”), or at Rentech Parent’s option, by a senior loan from an independent
third-party financial institution (if available) on terms acceptable to the
Project Entity as determined by the Board, (ii) 25% by a member loan provided to
the Company by Rentech and (iii) 25% by a member loan provided to the Company by
Graanul (financing under items (ii) and (iii), together, the “Tranche B Loan”),
provided that any or all of such Tranche B Loans may be replaced by Capital
Contributions if approved by both Members. The Company shall contribute the
proceeds from a Tranche B Loan to the applicable Project Entity in the form of
equity or subordinated debt in the Project Entity as determined by the Board.
Each Tranche A Loan made by Rentech Parent, and each Tranche B Loan, shall be
made available on customary, arms-length market terms and conditions that are,
in any event, consistent with the terms and conditions set forth on Exhibit D
hereto. As soon as reasonably practicable following the approval of a Project
Budget for an Approved Project, the Members shall, and shall cause the Project
Entity or the Company, as applicable, to prepare and enter into the loan
documents setting forth the terms and conditions of the applicable Tranche A
Loan and Tranche B Loan. The loan documents governing the Tranche A Loan and
Tranche B Loan shall remain in force and effect until all Tranche A Loans and
Tranche B Loans have been repaid in full (except as otherwise provided under
such loan documents or with the consent of the lenders under such loans).

 

28



--------------------------------------------------------------------------------

(b) The Tranche A Loan shall be always made available directly to the applicable
Project Entity and shall be secured by first priority Liens on all of the assets
and the Equity Interests of the Project Entity that is the borrower thereunder,
whether made by Rentech Parent or by a third party lender (as applicable, the
“Tranche A Lender”). The Tranche A Lender shall have no recourse towards the
Company (except in respect of the Equity Interest of the Project Entity).
Rentech Parent shall have a binding commitment to make the Tranche A Loan
available to the Project Entity in respect of an Approved Project on the basis
of the relevant Project Budget and on terms specified in Exhibit D hereto. All
decisions concerning the exercise of rights of the Tranche A Lender in its
capacity as such shall be made solely by the Tranche A Lender (including a
declaration of a default, an acceleration of loans or enforcement of rights
against collateral), provided that, if Rentech Parent is the Tranche A Lender,
then the exercise of such rights shall be subject to Graanul’s Debt Purchase
Right (as provided below). The Members agree that they shall use reasonable
efforts to identify opportunities to refinance the Tranche A Loans on market
terms and conditions. Should such a refinancing be available to a Project Entity
on more favorable terms than those contemplated in Exhibit D hereto, neither of
the Members shall vote against or otherwise unreasonably hinder such
refinancing.

(c) The Tranche B Loan shall be made under a syndicated facilities agreement on
terms specified in Exhibit D. Both lenders under the Tranche B Loan shall have
equal rights and obligations under the Tranche B Loan agreement(s) (any
repayment of the Tranche B Loans shall be made to Graanul and Rentech on a pro
rata basis based on the outstanding principal amount of Tranche B Loans).
Actions taken by the Tranche B Lenders shall require an affirmative vote of
holders of two-thirds of the outstanding principal amount of the Tranche B
Loans. To the maximum extent feasible under applicable laws and regulations,
capital for the purpose of financing the Company’s investment in any New Mill
Projects shall be advanced to the Company in the form of Tranche B Loans (and
not in the form of Capital Contributions). The Company will use the proceeds of
Tranche B Loans or other capital to finance the Project Entities in such forms
as the Board determines, for example, as subordinated loans under separate
intra-group loan agreements (the “Subordinated Project Loans”). If requested by
any of the Members, the Subordinated Project Loans shall be secured by
second-priority Liens on the applicable Project Entity’s assets; provided,
however, that such Liens do not worsen the security position of the Tranche A
Lender (i.e. the lender under the Subordinated Project Loans shall not be
permitted to enforce its rights or require foreclosure on the security and such
actions shall be at the direction of the Tranche A Lender).

(d) In the event that the Tranche A Loans are provided by Rentech Parent or any
of its Affiliates, any available cash of a Project Entity (if any), after
satisfaction of all due and payable obligations of the relevant Project Entity
(excluding due and payable outstanding obligations for debt service on Tranche A
Loans or Tranche B Loans), at the end of each year, shall be applied, (i) first,
to debt service payments on the relevant Tranche A Loan owing at the end of such
year, (ii) second, to a debt service reserve so that the debt service reserve
equals in total a maximum of six months’ scheduled debt service on the relevant
Tranche A Loan, (iii) third, one-half of the remaining available cash to the
repayment of the relevant Tranche A Loan, and (iv) fourth, the other one-half of
the remaining available cash to the repayment of any Subordinated Project Loan
or, if all such Subordinated Project Loans have been repaid, to distributions to
the Company.

 

29



--------------------------------------------------------------------------------

(e) In the event that the Tranche A Loans are provided by a third party (i.e.,
not a Member or an Affiliate thereof), (i) repayment of the Subordinated Project
Loans or distributions in respect of Equity Interests by the Project Entity to
the Company (and, thus, repayment of the Tranche B Loans and distributions in
respect of Equity Interests by the Company to the Members) shall be subject to
restrictions to be agreed with the third party lender and (ii) any repayment of
the Tranche B Loans shall be made to Graanul and Rentech on a pro rata basis
based on the outstanding principal amount of Tranche B Loans held by such
Members. If any part of the Subordinated Project Loans remains outstanding after
a refinancing, then the Company shall consent to the subordination of the
Subordinated Project Loans to any senior debt provided by a third party (i.e.,
not a Member or an Affiliate thereof). If requested by the applicable third
party lenders, the Company shall execute subordination agreements in form and
substance satisfactory to such lenders to give effect to the foregoing.

(f) In the event any Member fails to make a Capital Contribution or to fund a
Tranche B Loan in accordance with a funding schedule in a Project Budget (the
amount of such funding failure, the “Capital Shortfall”), the Company promptly
shall notify each Member of such failure in writing. Immediately upon such
funding failure, the non-defaulting Member shall be permitted to fund such
Capital Shortfall to the Company. However, the defaulting Member shall be
entitled to remedy its funding failure by paying within 30 days after occurrence
of such funding failure event (i) to the Company, such Capital Shortfall (and,
if the non-defaulting Member has already funded the Capital Shortfall, the
Company shall distribute the Capital Shortfall it received from the defaulting
Member to the non-defaulting Member), (ii) to the non-defaulting Member, penalty
interest calculated at the rate of 2% per month of such Capital Shortfall funded
by the non-defaulting Member since the occurrence of the funding failure, and
(iii) to the non-defaulting Member, the amount of all costs, expenses, fees and
taxes incurred by the non-defaulting Member in connection with such failure. If
the defaulting Member so remedies its breach, the defaulting Member shall be
deemed to have made the relevant Capital Contribution or Tranche B Loan in
accordance with this Agreement. If such failure is not cured as provided above,
then the non-defaulting Member shall have the right to fund all future Capital
Contributions in respect of such Approved Project (and the defaulting Member no
longer shall have the right to fund any such Capital Contributions), and any and
all such Capital Contributions thereafter made by the non-defaulting Member in
respect of such Approved Project may be made, at the option of the
non-defaulting Member, in the form of additional Tranche B Loans or Capital
Contributions. Such Capital Contributions shall be made for Units at a price per
Unit equal to (i) the Applicable Price per Unit multiplied by (ii) the Discount
Factor. If such Tranche B Loans are made, the Company shall be required to repay
to the non-defaulting Member an amount equal to (A) the aggregate principal
amount of such Tranche B Loan, times (B) the Gross-Up Factor.

 

30



--------------------------------------------------------------------------------

(g) In the event that Rentech, Rentech Parent or a Funding Party that is an
Affiliate thereof fails to fund a Tranche A Loan in accordance with a funding
schedule in a Project Budget (the amount of such funding failure, the “Tranche A
Loan Shortfall”), the Company promptly shall notify the Members of such failure
in writing. If such failure is not cured within 10 days after the funding
failure, then Graanul or a Funding Party that is an Affiliate thereof shall have
the right to fund all future Tranche A Loans in respect of such Approved Project
(and Rentech, Rentech Parent or their affiliated Funding Parties no longer shall
have the right to fund any such loans). If Graanul or its affiliated Funding
Parties elect to fund future Tranche A Loans as provided in the preceding
sentence, such party shall fund the aggregate principal amount of such future
loans as provided under the applicable funding schedule for the Approved
Project. In such case, Rentech Parent shall (or in case its Affiliate acts as a
Funding Party, Rentech shall secure that its Affiliate shall) enter into a
security sharing agreement and other related agreements with Graanul (or its
relevant Affiliate) in order to procure that the Tranche A Loan Shortfall and
any subsequent fundings of Tranche A Loans, as funded by Graanul or its
Affiliate, is duly secured as a senior debt on a pro rata basis with the Tranche
A Loans funded by Rentech Parent or its Affiliates. Further, in case of a
funding failure in respect of Tranche A Loans, the defaulting Tranche A Lender
shall lose its right to exercise any and all lender’s rights under the Tranche A
Loan documentation solely and such rights shall be thereafter exercised jointly
with the non-defaulting Member. For each such loan, the Project Entity that is
the borrower under such loans shall be required to repay to the non-defaulting
Funding Party an amount equal to (i) the aggregate principal amount of such
loans, times (ii) the Gross-Up Factor.

(h) In the event that the funding for an Approved Project provided under a
funding schedule for the applicable Project Budget is insufficient to complete
the development stage of the Approved Project contemplated by such funding
schedule, then the Members shall have the right to fund such shortfall on a pro
rata basis based on the respective percentage of aggregate Capital Contributions
and Tranche B Loans made by the Members at such time (which funding, at the
election of such Member, may be made by a Funding Party that is an Affiliate
thereof). The Board shall determine the funding schedule for such shortfall and
whether such shortfall shall be funded through Capital Contributions or Tranche
B Loans by the Funding Parties. If a Member desires to make a Capital
Contribution to fund such a shortfall, but the other Member does not, then the
funding Member shall be entitled to make such Capital Contribution to the
Company at the Applicable Price per Unit at such time (subject to
Section 6.6.2(f)), provided that, in no event shall the amount of such funding
exceed 25% of the aggregate amount of funding required to be provided under a
funding schedule for the applicable Project Budget unless consented to by each
of the Members. If a Funding Party desires to make a Tranche B Loan to fund such
a shortfall, but the other Funding Parties do not, then the Funding Party shall
be entitled to make such Tranche B Loan to the Company (subject to
Section 6.6.2(g)), provided that, in no event shall the amount of such funding
exceed 25% of the aggregate amount of funding required to be provided under a
funding schedule for the applicable Project Budget unless consented to by each
of the Members.

 

31



--------------------------------------------------------------------------------

(i) In the event that Rentech Parent is the Tranche A Lender and intends to
enforce the right to accelerate the Tranche A Loan, terminate the facility
agreement governing the Tranche A Loan due to default by the borrower or
foreclose on the collateral securing the Tranche A Loan, Rentech Parent shall
first provide written notice of such intent to Graanul (the “Enforcement
Notice”), and Graanul shall, within 30 days of receipt of the Enforcement
Notice, provide a written response (the “Enforcement Response”) stating that
Graanul (i) consents to such exercise of rights by Rentech Parent, or
(ii) irrevocably and unconditionally agrees to purchase all of the Tranche A
Loans held by Rentech Parent or an Affiliate thereof with respect to the
applicable Approved Project at a price equal to the aggregate principal amount
and accrued and unpaid interest of such Tranche A Loans within 60 days of
delivery of the Enforcement Response (the “Debt Purchase Right”). Upon a
purchase of the Tranche A Loans pursuant to the Debt Purchase Right, Graanul
shall assume any guarantee obligations of Rentech and/or its Affiliates with
respect to such Approved Project as described in Section 3.8 above. Rentech
Parent, Rentech, their Affiliates and Graanul shall execute such documents and
other instruments reasonably necessary to give effect to such assumption and
transfer of any and all collateral securing the Tranche A Loans. If Graanul does
not deliver the Enforcement Response within 30 days of delivery of any
Enforcement Notice or fails to purchase all of the Tranche A Loans of Rentech
Parent and its Affiliates with respect to such Approved Project pursuant to the
Debt Purchase Right within 60 days of delivery of the Enforcement Response,
Graanul shall be deemed to have consented to the enforcement actions described
in such Enforcement Notice, and its Debt Purchase Right with respect to such New
Mill Project shall cease.

6.6.3 Wood Processing Services. In the event that a Project Entity engages
Rentech or any of its Affiliates to provide Wood Processing Services with
respect to an Approved Project, Rentech or such Affiliate shall provide such
Wood Processing Services for a fee equal to the fair market value of such Wood
Processing Services as agreed between Rentech and the applicable Project Entity
based on an arms-length negotiation, and on terms no less favorable to the
Project Entity than to any other similarly situated customer of Rentech or such
Affiliate from time to time.

6.6.4 EPC Services. In the event that a Project Entity proceeds with an Approved
Project, Graanul shall provide EPC Services for the Approved Project for
compensation limited to its direct costs, both internal and external (but
without allocation of overhead or a profit component), incurred in providing
such services and acquiring the necessary equipment for such construction.

6.6.5 Wood Pellet Production.

(a) All Wood Pellets produced by an Approved Project shall be sold and marketed
through the Project Entity for such Approved Project. However, in the event that
an Approved Project is unable to produce sufficient Wood Pellets to meet the
requirements of any applicable Offtake Agreement on a timely basis, Graanul
shall support or cause its applicable Affiliates to support such Approved
Project, subject to available free resources of Graanul and its Affiliates, and
use its reasonable efforts to sell Wood Pellets meeting the requirements of the
applicable Offtake Agreement to the applicable Project Entity at market rates in
the amount of such shortfall (provided that such quantities are available and it
is practicable to sell and deliver such quantities to the Project Entity). If
Graanul or its Affiliates are required to apply their reasonable efforts to
support the sales of a Project Entity in accordance with the preceding sentence,
Graanul and its Affiliates shall allocate such Wood Pellets to the Project
Entity in quantities and at prices that are no less favorable to the Project
Entity than to other similar overseas customers of Graanul and its Affiliates.

 

32



--------------------------------------------------------------------------------

(b) In the event that an Approved Project produces more Wood Pellets than
reasonably needed to meet the foreseeable requirements of any applicable Offtake
Agreement, Graanul, on behalf of the applicable Project Entity shall sell, or
cause its Affiliates to sell, such excess Wood Pellets at the market rate then
available, and Graanul shall promptly remit to the Project Entity all revenues
from the sale of such Wood Pellets net of its reasonable, documented direct
costs to handle and sell such Wood Pellets. If Graanul or its Affiliates are
required to sell Wood Pellets on behalf of the Project Entity in accordance with
the preceding sentence, Graanul and its Affiliates shall sell such Wood Pellets
to third parties in quantities and at prices that are no less favorable to the
Project Entity than to Graanul and its Affiliates for other sales of their own
Wood Pellets.

6.6.6 Initial Public Offering.

(a) In the event that Rentech Parent intends to commence a firm commitment,
initial public offering on a registration statement on Form S-1 or its
equivalent under the Securities Act (an “Initial Public Offering”) by a
Subsidiary of Rentech Parent that owns or, that upon consummation of a sale
pursuant to this Section 6.6.6 will own, a Wood Pellet Mill (the “Public
Entity”), Rentech shall provide written notice thereof to Graanul at least 30
days prior to the filing of such registration statement with the Securities and
Exchange Commission. Rentech shall not be required to include any information in
such written notice if it determines in good faith that inclusion of such
information would violate applicable law or the rules and regulations of the
Securities and Exchange Commission.

(b) Upon delivery of such written notice, Rentech and Graanul, acting jointly,
may (but shall not be obligated to) cause any Project Entity, without the
consent of the Board or any other Member, to offer for sale or contribution its
or their Equity Interests in the Project Entity that owns an Approved Project to
such Public Entity (either before or after the consummation of the Initial
Public Offering) for such consideration and on such terms as shall be determined
by the Board. Until the end of the Exclusivity Period, if the Board cannot agree
on the consideration to be received from the Public Entity for the offered
Equity Interests, such consideration shall equal the Appraised Price plus
warrants exercisable for common units representing limited partner interests (or
an equivalent class of Equity Interests) of the Public Entity (the “Public
Entity Warrants”). The “Appraised Price” means the average of the fair market
values of the Equity Interests in the applicable Project Entity as determined by
(i) a good faith appraisal made by an appraiser selected by Rentech and (ii) a
good faith appraisal made by an appraiser selected by Graanul, provided that if
the difference between the respective fair market values determined by such
appraisals is more than 15%, a third appraisal shall be performed in good faith
by an appraiser mutually agreed between Rentech and Graanul and the offering
price shall be determined by excluding the appraisal with the largest difference
in fair market value from the average fair market value of the three appraisals
and then averaging the two remaining appraisals.

 

33



--------------------------------------------------------------------------------

(c) The Public Entity Warrants shall have the following terms (i) (A) if the
closing of the Initial Public Offering has not occurred at the time of the
applicable sale or contribution of Equity Interests to the Public Entity, an
expiration date of six months following the closing date of the Initial Public
Offering or (B) if the closing of the Initial Public Offering has occurred at
such time, an expiration date of six months following the date of such sale or
contribution of Equity Interests to the Public Entity, (ii) an exercise price
per common unit equal to (A) if the closing of the Initial Public Offering has
not occurred at the time of the applicable sale or contribution of Equity
Interests to the Public Entity, the price per common unit of the Public Entity
to the public in the Initial Public Offering or (B) if the closing of the
Initial Public Offering has occurred at such time, the trailing 15 day volume
weighted average price of a common unit of the Public Entity on the stock
exchange on which such common units are traded (which public exchange is
expected but is not required to be the New York Stock Exchange or the NASDAQ
Stock Market), and (iii) the aggregate exercise price of the Public Entity
Warrants shall be equal to the Appraised Price at which such Equity Interests
were sold or contributed to such Public Entity. The Public Entity Warrants shall
contain such other terms and conditions as are contained in the form thereof
attached hereto as Exhibit E hereto. Any such Public Entity Warrants shall be
distributed to the Members on a pro rata basis based upon their respective
Percentage Interests so that each Member may decide for itself when and how to
exercise such Public Entity Warrants. Notwithstanding the foregoing, in the
event legal and/or tax counsel to the Company or the Members advise the Members
that a warrant is not the optimal security to utilize in order to maximize
value, limit adverse tax impacts and generally comply with the partnership
requirements of, or take into account federal income tax considerations related
to, a typical master limited partnership, then the Members shall in good faith
negotiate an alternative structure that provides for a substantially similar
outcome to the Members. In addition, the parties hereto contemplate that in
connection with the exercise of any Public Entity Warrants, the Members shall
take into account Regulations Sections 1.704-1(b), 1.721-2 and 1.761-3 relating
to a “noncompensatory option” as defined in Regulations Section 1.721-2.

(d) For the avoidance of doubt, the parties hereto acknowledge and agree that
the Public Entity shall not be obligated to accept for purchase any Equity
Interests offered for sale or contribution in accordance with this
Section 6.6.6. Such determination shall be made by the Public Entity through the
board of directors or the conflicts committee of the general partner of the
Public Entity, or other appropriate body of the Public Entity, in its
discretion.

(e) Each of Graanul and Rentech shall be permitted to sell the Equity Interests
it holds in a Person that owns a Wood Pellet Mill or other assets that generate
“qualifying income” under Section 7704(d) of the Code (other than a Project
Entity, but including an Acquired Entity) in exchange for Equity Interests in
the Public Entity or cash, provided that a sale price for such Equity Interests
(and the form of consideration) and other terms of the sale can be agreed
between the Public Entity and Graanul or Rentech, respectively.

 

34



--------------------------------------------------------------------------------

Section 6.7 Existing Mills.

6.7.1 Acquisition Notice. In the event that Rentech, Rentech Parent, Graanul or
any Affiliate thereof desires to acquire directly or indirectly any Existing
Mill in the Restricted Area, Rentech (or Rentech Parent, if applicable) or
Graanul, as applicable (the “Acquiring Member”) shall deliver written notice (an
“Acquisition Notice”) to the other Member offering the other Member the
opportunity to acquire 50% (but not less than 50%) of the Equity Interests of
the Person that owns, or upon such acquisition will own, such Existing Mill
(an “Acquired Entity”) on the same terms and conditions as the Acquiring Member
or its Affiliate. An Acquisition Notice shall set forth all terms and conditions
of the contemplated transaction and information concerning the Existing Mill and
the Acquired Entity; the Acquiring Member also shall deliver or make available
to the other Member all due diligence results and other material information
available to the Acquiring Member relating to the Existing Mill. The Acquiring
Member shall provide notice as soon as reasonably possible (i.e. in the early
stages of the proposed acquisition of an Acquired Entity) in order to allow the
other Member to be involved in the analysis and diligence of such an acquisition
from its early stages; provided that all such notice requirements apply only
during the Restricted Period, and are subject to the provisions of Section 6.10.
Upon receipt of such Acquisition Notice from the Acquiring Member, the other
Member may accept the offer by delivering written notice (a “Purchase Notice”)
to the Acquiring Member of such acceptance, provided that the Purchase Notice
must be delivered at the earlier of (i) 30 days after completion of satisfactory
due diligence in respect of the relevant Existing Mill (including commercial due
diligence covering aspects specified in Section 6.6.1(b), and environmental,
technical and legal due diligence) (which due diligence period shall not exceed
90 days after the delivery of the Acquisition Notice) and (ii) 10 business days
before the end of any exclusivity period agreed to by the Acquiring Member and
the owner of the Existing Mill. Upon delivery of the Purchase Notice to the
Acquiring Member, the other Member irrevocably shall be committed to complete
the acquisition of the offered Equity Interests within 60 days as of delivery of
the Purchase Notice as set forth in Section 6.7.2 (subject only to the
conditions set forth in the Acquisition Notice and the terms of the following
sentence). In the event that the terms and conditions of the acquisition of such
Existing Mill changes materially from those set forth in the Acquisition Notice,
the Acquiring Member promptly shall deliver a new Acquisition Notice to the
other Member, and the other Member shall have the right to elect to deliver a
new Purchase Notice in accordance with the preceding provisions.

6.7.2 Obligations of Acquiring Member. If the other Member timely delivers a
Purchase Notice to the Acquiring Member in accordance with Section 6.7.1,
(a) the other Member shall acquire the offered Equity Interests on the same
terms and conditions as the Acquiring Member; (b) the other Member shall execute
all documents reasonably required to effectuate such acquisition, as determined
by the Acquiring Member; (c) the other Member shall be obligated to provide the
same representations, warranties, covenants, agreements, indemnities (on a pro
rata basis (but not a joint and several basis), provided that no indemnification
obligation of the other Member shall exceed the consideration paid by the other
Member for the purchase of such Equity Interests) and other obligations that the
Acquiring Member agrees to provide in connection with such acquisition; and
(d) the other Member shall take all other actions reasonably necessary or
desirable, as determined by the Acquiring Member, to cause the consummation of
such acquisition on the terms proposed by the Acquiring Member.

 

35



--------------------------------------------------------------------------------

6.7.3 Governance Provisions. If the other Member acquires 50% of the Equity
Interests in an Acquired Entity in accordance with this Section 6.7, upon the
consummation of such acquisition Rentech (or Rentech Parent, if applicable) and
Graanul shall enter into a limited liability company agreement, stockholders
agreement or similar agreement governing the Acquired Entity with, to the extent
reasonably practicable, requirements and restrictions that are the same as those
that govern the Company hereunder.

6.7.4 Marketing Efforts. If the other Member acquires 50% of the Equity
Interests in an Acquired Entity in accordance with this Section 6.7, the Members
shall cause the Company or its Subsidiaries to use commercially reasonable
efforts to market and sell to third parties the Wood Pellets produced by such
Existing Mill (a) that are in excess of volumes contemplated by Offtake
Agreements entered into with respect to such Existing Mill from time to time or
(b) that Rentech and Graanul jointly determine to sell in Europe. The Company or
its Subsidiaries shall market and sell such Wood Pellets, on behalf of the
Acquired Entity, to third parties at the best market rates then-available, and
the Company or its Subsidiaries, as applicable, shall promptly remit to the
Acquired Entity all revenues from the sale of such Wood Pellets. Rentech and
Graanul shall reimburse the Company and its Subsidiaries, pro rata in accordance
with their percentage ownership of the Equity Interests in the applicable
Acquired Entity, for the Company’s and its Subsidiaries’ direct costs, both
internal and external (but without allocation of overhead), incurred in
providing such services. If the Company or its Subsidiaries are required to
market and sell Wood Pellets to third parties in accordance with the preceding
sentences, the Members shall cause the Company and its Subsidiaries to allocate
such Wood Pellets to third parties in quantities and at prices that are no less
favorable to the Acquired Entity than to other customers of the Company and its
Subsidiaries.

Section 6.8 Records, Reports and Bank Accounts.

6.8.1 Obligation to Keep Records. The Board shall cause to be kept, at the
principal place of business of the Company or at such other location as the
Board shall deem appropriate, full and proper ledgers, other books of account,
and records of all receipts and disbursements, other financial activities, and
the internal affairs of the Company for at least the current and past four
Fiscal Years. All Managers shall have full and unrestricted access at reasonable
times and places, and with reasonable notice to the relevant Officers, to all
documentation and information concerning the Company and its Subsidiaries. Each
Officer shall have an obligation to make any and all information concerning the
Company and Subsidiaries (including information related to financial statements,
bookkeeping, projects and other affairs) available to the relevant requesting
Manager as soon as practicable following the first demand and shall provide
answers to the relevant Manager’s question upon receipt of relevant request
(such information shall be provided and made available promptly and as soon as
practicable after receipt of relevant request). Any Officer who is willfully in
breach of its obligations under this Section 6.8.1 shall be removed from office
by action of the Board following a request from any Manager in writing, and
accompanied by reasonably detailed support for such request.

 

36



--------------------------------------------------------------------------------

6.8.2 Annual and Quarterly Reports. The Board shall also cause to be sent to
each Member of the Company, the following:

(a) within 75 days following the end of each Fiscal Year of the Company or as
soon as reasonably practicable thereafter, a report that shall include:

(i) all necessary information required by the Members for preparation of their
United States federal, state and local income or franchise tax or information
returns, including each Member’s pro rata share of Net Profits, Net Losses and
any other items of income, gain, loss and deduction for such Fiscal Year; and

(ii) audited consolidated financial statements of the Company and its
Subsidiaries including a balance sheet and the related statements of income and
retained earnings and changes in financial position; and

(b) within a reasonable period following the end of each fiscal quarter, a copy
of the Company’s quarterly financial statements.

6.8.3 Monthly Reports. The Officers shall, unless otherwise agreed with Members,
prepare monthly unaudited financial statements, which if prepared shall be
furnished to each Member.

6.8.4 Right to Examine and Copy. Members (personally or through an authorized
representative) may, for purposes reasonably related to their Interests, examine
and copy (at their own cost and expense) the books and records of the Company at
all reasonable business hours.

6.8.5 Deposits of Funds. The funds of the Company and its Subsidiaries shall be
deposited in an account or accounts in one or more banks or savings and loan
associations as are appropriate in the judgment of the Board.

Section 6.9 Indemnification by Company.

6.9.1 Indemnification. The Company shall indemnify and hold harmless each
current and former Member (solely in its capacity as such), Manager, Tax Matters
Partner, Officer and employee and agent of the Company (each, an “Indemnitee”)
to the fullest extent permitted by law from and against any and all losses,
claims, demands, costs, damages, liabilities, expenses of any nature (including
reasonable attorneys’ fees and disbursements and other costs of litigation,
whether pending or threatened), judgments, fines, settlements and other amounts,
of any nature whatsoever, known or unknown, liquid or illiquid (collectively,
“Liabilities”) arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative
(collectively, “Actions”), in which the Indemnitee may be involved, or
threatened to be involved as a party or otherwise, arising out of or incident to
the business of the Company, if (a) the Indemnitee acted in good faith and in a
manner such Person reasonably believed to be within the scope of such
Indemnitee’s authority, and (b) the Indemnitee’s conduct did not constitute
fraud, gross negligence or intentional misconduct. The termination of an Action
by judgment, order, settlement, or upon a plea of nolo contendere or its
equivalent, shall not, in and of itself, create a presumption that the
Indemnitee acted in a manner contrary to that specified in clause (a) or
(b) above. Notwithstanding anything to the contrary herein, the indemnity
provided in this Section 6.9.1 shall not extend to any Liabilities arising from
a Member’s breach of its representations, warranties, covenants or
acknowledgements in Section 9.2.

 

37



--------------------------------------------------------------------------------

6.9.2 Expenses. Expenses incurred by an Indemnitee in defending any Action
subject to this Section 6.9 shall be advanced by the Company (to the extent of
available cash as determined by the Board) prior to the final disposition of
such Action upon receipt by the Company of a satisfactory written commitment by
or on behalf of the Indemnitee to repay such amount if it shall be determined
that such Indemnitee is not entitled to be indemnified as authorized in this
Section 6.9.

6.9.3 Other Sources of Recovery. Each Indemnitee shall use its commercially
reasonable efforts to pursue any insurance or indemnity claims it may have
against third parties with respect to any Liabilities relating to any Action,
provided that no obligation under this Section 6.9.3 shall delay the
availability of the advances otherwise available pursuant to Section 6.9.2.

6.9.4 Non-Exclusive Rights. The indemnification provided by this Section 6.9
shall be in addition to any other rights to which an Indemnitee may be entitled
under any agreement, as a matter of law or equity or otherwise, and shall inure
to the benefit of the heirs, successors, assigns and administrators of the
Indemnitee.

6.9.5 Company Assets. Any indemnification provided in this Section 6.9 hereunder
shall be satisfied solely out of the Company Assets. No Member or its Affiliates
shall be subject to personal liability by reason of the indemnification
provisions in this Section 6.9.

6.9.6 Interest in Transaction. No Indemnitee shall be denied indemnification in
whole or in part under this Section 6.9 by reason of the fact that the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

6.9.7 Limitation on Rights. Except as set forth in Section 6.9.4, the provisions
of this Section 6.9 are for the benefit of the Indemnitees only and shall not be
deemed to create any rights for the benefit of any other Person. In no event
shall any Indemnitee be entitled to double recovery for any liability
indemnified by the Company pursuant to this Section 6.9.

6.9.8 Exculpation. No current or former Member (solely in its capacity as such),
Manager or Tax Matters Partner, or any Affiliate of any of the foregoing, shall
be liable to the Company or to any other Member for any losses sustained or
liabilities incurred as a result of any act or omission of such Person if
(a) such Person acted in good faith and in a manner such Person reasonably
believed to be within the scope of such Person’s authority, and (b) such
Person’s conduct did not constitute fraud, gross negligence or intentional
misconduct.

 

38



--------------------------------------------------------------------------------

6.9.9 Insurance. The Board, on behalf of the Company, may cause the Company to
purchase and maintain insurance, at the expense of the Company and to the extent
available, for the protection of Indemnitees against any liability incurred by
such Persons in any such capacity or arising out of any such Person’s status as
such, whether or not the Company has the power to indemnify such Persons against
such liability.

6.9.10 Notice. If any Indemnitee believes that it has a claim for
indemnification under this Section 6.9 (a “Claim”), such Indemnitee shall so
notify the Company, promptly in writing describing such Claim, the amount
thereof, if known, and the method of computation of such Claim, all with
reasonable particularity and containing a reference to the provisions of this
Agreement in respect of which such Claim shall have arisen.

6.9.11 Primary Indemnitors. Notwithstanding anything to the contrary in this
Section 6.9, to the maximum extent permitted by applicable law, to the extent
any Indemnitee is also entitled to be indemnified by, or receive advancement of
expenses from, any source other than the Company or its Affiliates (such other
sources being referred to collectively as the “Primary Indemnitors”), with
regard to any Liabilities, it is intended that (a) the Primary Indemnitors shall
be the indemnitor of first resort (i.e., their obligations to such Indemnitee
are primary and any obligation of the Company or its Affiliates to provide
indemnification or advancement for the same Liabilities (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Liabilities) incurred by such Indemnitee are secondary); (b) the
Company’s obligation, if any, to indemnify or advance expenses to such
Indemnitee shall be reduced by any amount that such Indemnitee collects as
indemnification or advancement from the Primary Indemnitors; and (c) if the
Company or any Affiliate thereof pays or causes to be paid, for any reason, any
amounts that should have been paid by the Primary Indemnitors, then (i) the
Company or such Affiliates thereof, as applicable, shall be fully subrogated to
all rights of the relevant Indemnitee with respect to such payment, and
(ii) each relevant Indemnitee shall assign to the Company or such Affiliate
thereof all of the Indemnitee’s rights to advancement or indemnification with
respect to such payment from or with respect to the Primary Indemnitors. As
between the Company and its direct and indirect subsidiaries, any
indemnification obligations of such subsidiaries in respect of Liabilities shall
be primary over the obligations of the Company.

6.9.12 Certain Actions. Notwithstanding anything to the contrary in this
Section 6.9, unless otherwise determined by the Board, this Section 6.9 does not
apply to any Action by the Company, the Managers or their respective Affiliates
against any Officer or employee of the Company or its Affiliates, including any
Action to enforce any rights under any employment or similar agreement.

 

39



--------------------------------------------------------------------------------

Section 6.10 Non-Competition and Non-Solicitation.

6.10.1 Non-Competition. Each of Rentech Parent and Graanul hereby covenants and
agrees, as a material inducement to each other Member’s entering into this
Agreement, and for other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, that such party will not (and
shall procure that none of its Affiliates will), during the Exclusivity Period
or, if earlier, until the dissolution of Company in accordance with Section 8.2
(the “Restricted Period”), directly or indirectly, become a Competitor, or own
any interest in or extend credit to any Competitor, or, in the Restricted Area,
or any portion thereof, otherwise be employed or retained by (e.g., as a
contractor or consultant to, for or with) any Competitor; provided that the
foregoing restrictions shall not apply with respect to (a) any activities
conducted by or through the Company or its Subsidiaries in accordance with this
Agreement, (b) any New Mill Project offered to the Company that has not yet
become or does not become an Approved Project in accordance with Section 6.6.1,
or (c) any Existing Mill in which Graanul is offered the opportunity to invest
in accordance with Section 6.7.1, and in which Graanul chooses not to invest.
The provisions of this Section 6.10.1 shall not be deemed or construed to
prohibit any Member from purchasing on the open market (and continuing to own)
up to 5% of the issued shares of any company whose common stock is listed for
trading on any national securities exchange.

6.10.2 Non-Solicitation. Each of Rentech Parent, Rentech and Graanul further
agrees that, during the Restricted Period, it will not (and shall procure that
none of its Affiliates shall), directly or indirectly, solicit, induce or
encourage any executive or management-level employee of any other Member, its
Affiliates, the Company or its Subsidiaries to curtail or terminate such
person’s employment with such Member, its Affiliates, the Company or its
Subsidiaries; provided, however, that any Member may engage in general
solicitations for employees in the ordinary course of business.

6.10.3 Acknowledgement. The Members specifically acknowledge that the covenants
set forth in this Section 6.10 are reasonable, necessary and enforceable to
protect the legitimate interests of the Company and the Members, and that the
Members would not have entered into this Agreement in the absence of such
covenants.

Section 6.11 Other Activities. Subject in each case to Sections 6.6.1, 6.7.1 and
6.10.1: (a) each Member and its Affiliates may engage or invest in, and devote
its and their time to, any other business venture or activity of any nature and
description, whether or not such activities are considered competitive with the
Company or its Subsidiaries, and (i) neither the Company, its Subsidiaries nor
any Member shall have any right by virtue of this Agreement or the relationship
created hereby in or to such other venture or activity of any Member or its
Affiliates (or to the income or proceeds derived therefrom), (ii) the pursuit of
such other venture or activity shall not be deemed wrongful or improper and
(iii) no Member or Affiliate thereof shall be required to provide any notice to,
or receive any approval from, or effect any sharing with, any of the other
Members or the Company or its Subsidiaries; (b) the legal doctrines of
“corporate opportunity,” “business opportunity” and similar doctrines shall not
be applied to any such competitive venture or activity of a Member or its
Affiliates, and no such Person shall have any obligation to the Company, its
Subsidiaries or its Members with respect to any opportunity; and (c) none of the
Members or their respective Affiliates shall (to the fullest extent permitted by
law) be deemed to have breached their fiduciary duties, if any, to the Company
by reason of engaging in any such activity.

 

40



--------------------------------------------------------------------------------

Section 6.12 No Duty.

6.12.1 No Fiduciary Duties. This Agreement is not intended to, and does not,
create or impose any fiduciary duty on the Members, the Managers or any of their
respective Affiliates, or to the extent determined by the Board in its sole
discretion, any Officer of the Company (collectively, the “Participants”).
Further, each Member hereby waives any and all fiduciary duties owed to the
Company or to such Member by any Participant (including those fiduciary duties
that, absent such waiver, may be implied by law), and in doing so, each Member
recognizes, acknowledges and agrees that the duties and obligations of the
Participants to the Company and each other Member are only as expressly set
forth in this Agreement. To the maximum extent permitted by law, no Participant
shall owe any duty (including any fiduciary duty) to the Company or to any
Member other than a duty to act in accordance with the implied contractual
covenant of good faith and fair dealing. The parties hereto acknowledge and
agree that any Participant acting in accordance with this Agreement shall (a) be
deemed to be acting in compliance with such implied contractual covenant, and
(b) not be liable to the Company, to any Member or to any other Person that is a
party to or is otherwise bound by (or is a beneficiary of) this Agreement for
its reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities of a Participant otherwise existing at law or in equity in respect
of the Company or this Agreement, are agreed by all parties hereto to replace
fully and completely such other duties and liabilities.

6.12.2 Applicable Standards. Subject to Section 6.9.1 but notwithstanding any
other provision of this Agreement or otherwise applicable provision of law or
equity, (a) whenever in this Agreement a Participant is permitted or required to
make a decision or take an action (i) in its “sole discretion” or “discretion”
or under a similar grant of authority or latitude, in making such decisions, the
Participant shall be entitled to take into account only such interests and
factors as it desires (including its own interests) or (ii) in its “good faith”
or under another expressed standard, the Participant shall act under such
express standard and shall not be subject to any other or different standards,
and (b) whenever in this Agreement the Board or any Manager is permitted or
required to make a decision or take an action (i) in its “sole discretion” or
“discretion” or under a similar grant of authority or latitude, in making such
decisions, each Manager shall be entitled to take into account only such
interests and factors as it desires (including its own interests) or (ii) in its
“good faith” or under another expressed standard, each Manager shall act under
such express standard and shall not be subject to any other or different
standards.

6.12.3 Reliance. A Participant may consult with legal counsel and accountants
(and other similar experts) and any act or omission suffered or taken by a
Participant on its own behalf or, to the extent consistent with its authority
granted in this Agreement, on behalf of the Company, in good faith in reliance
upon and in accordance with the advice of such counsel or accountants (or other
similar experts) will be full justification for any such act or omission, and
such Participant will be fully protected (and shall not be liable to the
Company, any Member, or any other Person that is a party to or is otherwise
bound by (or is a beneficiary of) this Agreement) in so acting or omitting to
act, so long as such counsel or accountants (or other similar experts) were
selected with reasonable care.

 

41



--------------------------------------------------------------------------------

ARTICLE 7

INTERESTS AND TRANSFERS OF INTERESTS

Section 7.1 Transfers.

7.1.1 Transfer Restriction, Lock-in Period. No Member or Assignee may Transfer
all or any portion of its Interest (or beneficial interest therein) without the
prior written consent of each of the Members, except that such consent shall not
be required in connection with any Transfer of all or any portion of a Member’s
Interest (or beneficial interest therein) (a) to any Permitted Transferee or
(b) in accordance with Section 7.7, 7.8 or 7.9. Furthermore, each of Graanul and
Rentech Parent have agreed that for a period ending on the earlier of (i) three
years after the date of this Agreement and (ii) the end of the Exclusivity
Period, neither of them or their Affiliates may Transfer all or any portion of
their Interest (or beneficial interest therein), whether held directly or
indirectly, without the prior written consent of all Members, not to be
unreasonably withheld (except for a Transfer to any Permitted Transferee, as
permitted by this Agreement).

7.1.2 Indirect Transfers.

(a) If Rentech Parent or Graanul Transfers the Equity Interests of a Subsidiary
of such Person that indirectly holds Interests (an “Intermediate Subsidiary”),
then for purposes of this Article 7, the Interests indirectly held by Rentech
Parent or Graanul, as applicable, shall deemed to be Transferred by virtue of
the Transfer of the Equity Interests of the Intermediate Subsidiary. Any direct
or indirect Transfer of an Interest by Graanul or Rentech Parent through the
direct or indirect Transfer of Equity Interests in any Intermediate Subsidiary
shall be subject to the same restrictions and limitations as applied under this
Agreement to Transfers of an Interest in the Company. Graanul and Rentech Parent
shall all times procure that no such Transfers shall occur contrary to the
requirements of this Agreement.

(b) Consistent with the intentions of this Article 7, each Member, Graanul and
Rentech Parent agrees that it shall not, without the prior written consent of
each other Member: (i) dissolve; (ii) liquidate; (iii) merge; (iv) issue or
permit the direct or indirect Transfer of any of its own Equity Interests if
such dissolution, liquidation, merger, issuance or Transfer would result in
(A) with respect to Rentech and Rentech Parent, such Equity Interests not being
Controlled, directly or indirectly, by Rentech Parent, or (B) with respect to a
Permitted Transferee of Graanul (if applicable), such Equity Interests not being
Controlled, directly or indirectly, by Graanul; provided, however, that such
consent shall not be required in connection with any Transfer of all or a
portion of a Member’s Equity Interests (1) to any Permitted Transferee (provided
that all Member’s Equity Interests are directly or indirectly held by one or
several wholly owned Subsidiaries of Rentech Parent or Graanul) or (2) subject
to the second sentence of Section 7.1.1, in accordance with Section 7.7, 7.8 or
7.9. In case Rentech Parent or Graanul, as applicable, holds its Equity Interest
in the Company through several Subsidiaries then, for the purposes of this
Agreement, (A) all such Subsidiaries of Rentech Parent shall be deemed to be
acting jointly as one Member (jointly referred to as Rentech) under this
Agreement and shall exercise their rights and perform their obligations jointly
as one party (all such legal entities to be jointly and severally liable to the
other Member(s) for performance of their obligations hereunder), and (B) all
such Subsidiaries of Graanul shall be deemed to acting jointly as one Member
(jointly referred to as Graanul) under this Agreement and shall exercise their
rights and perform their obligations jointly as one party (all such legal
entities to be jointly and severally liable to the other Member(s) for
performance of their obligations hereunder).

 

42



--------------------------------------------------------------------------------

7.1.3 Parent Transfers. Notwithstanding anything to the contrary contained in
this Agreement, a Transfer of the Equity Interests of Rentech Parent or Graanul
(including by merger, consolidation or similar transaction) shall not breach
this Agreement or require the consent of the Board, the Members or any other
Person under this Agreement.

7.1.4 Void Transfers. To the fullest extent permitted by law, any purported
Transfer which is not in accordance with, or subsequently violates, this
Agreement shall be null and void.

Section 7.2 Further Restrictions. Notwithstanding any contrary provision in this
Agreement, and to the fullest extent permitted by law, any otherwise permitted
Transfer shall be null and void (unless waived by the Board) if:

(a) such Transfer may cause the Company to cease to be classified as a
partnership for federal or state income tax purposes;

(b) such Transfer may require the registration of such Transferred Interest or
other Interests pursuant to any applicable federal or state securities laws;

(c) such Transfer may cause the Company to become a “publicly traded
partnership,” as such term is defined in Code Sections 469(k)(2) or 7704(b);

(d) such Transfer may involve Interests being traded on an “established
securities market” or a “secondary market or the substantial equivalent thereof”
as those terms are defined in Regulations Section 1.7704-1 (in addition, such
Transfers shall not be “recognized” (as that term is defined in Regulations
Section 1.7704-1(d)(2)) by the Company);

(e) such Transfer may cause the Company to fail to meet the “private placement”
safe harbor or any other safe harbor from treatment as a “publicly traded
partnership” selected by the Board, as described in Regulations
Section 1.7704-1;

(f) such Transfer may subject the Company to regulation under the Investment
Company Act of 1940, the Investment Advisers Act of 1940 or the Employee
Retirement Income Security Act of 1974, each as amended;

(g) such Transfer may result in a violation of applicable laws, regulations or
administrative orders;

(h) such Transfer is made to any Person who may lack the legal right, power or
capacity to own such Interest;

(i) the Company does not receive written instruments (including, copies of any
instruments of Transfer and such Assignee’s consent to be bound by this
Agreement as an Assignee) that are in a form satisfactory to the Requisite
Members;

(j) such Transfer is made to a Competitor or any Affiliate thereof;

 

43



--------------------------------------------------------------------------------

(k) (other than Transfers to a Permitted Transferee) such Transfer is not made
to a bona fide third party solely for cash consideration payable upon the
consummation of the Transfer;

(l) (other than Transfers to a Permitted Transferee) such Transfer is made in
violation of the second sentence of Section 7.1.1;

(m) (other than Transfers to a Permitted Transferee) such Transfer does not
include the transfer of all of the relevant Member’ Interests and member loans
together to the transferee; or

(n) such Transfer does not include the transfer of all other rights and
obligations of the relevant Member under this Agreement to the transferee.

Section 7.3 Rights of Assignees. Until such time, if any, as a transferee of any
Transfer permitted pursuant to this Article 7 is admitted to the Company as a
Substitute Member pursuant to Section 7.5: (a) such transferee shall be an
Assignee only, and only shall receive from the Company, to the extent
Transferred, the distributions and allocations of income, gain, loss, deduction,
credit, or similar items to which the Member which Transferred its Interest
would be entitled, (b) such Assignee shall not have any right or interest
greater than that of the Interest from which its interest is derived, (c) such
Assignee shall be subject to all of the obligations of, and restrictions
applicable to, the Interest (or portion thereof) from which its interest is
derived (including any Capital Contribution obligations) (provided that the
transferring Member shall not be released from its obligations to make Capital
Contributions should the Assignee fail to meet such obligations in a timely
manner, nor shall the transferring Member otherwise be relieved of any of the
obligations or restrictions applicable to it hereunder), (d) such Assignee shall
have a separate Capital Account, which Capital Account shall be maintained in a
manner consistent with this Agreement, and (e) such Assignee shall not be
entitled or enabled to exercise any other rights or powers of a Member
(including any rights to vote or participate in the management of the Company or
any right to information concerning the business and affairs of the Company),
such other rights relating to, or in connection with, such Interest, remaining
with the Transferring Member. In such a case, the Transferring Member shall
remain a Member even if it has Transferred its entire Interest to one or more
Assignees until such time as each Assignee is admitted to the Company as a
Substitute Member pursuant to Section 7.5. In the event any Assignee desires to
make a further assignment of any Interest, such Assignee shall be subject to all
of the provisions of this Agreement to the same extent and in the same manner as
any Member desiring to make such an assignment.

Section 7.4 Admissions, Withdrawals and Removals. No Person shall be admitted to
the Company as a Member except in accordance with Section 3.4, Section 7.5,
Section 7.7, Section 7.8 or Section 7.9. No Member shall be entitled to retire
or withdraw from being a Member of the Company, nor shall any Member be removed
or redeemed from the Company, except (a) in accordance with Section 7.6, or
(b) at the direction or with the consent of the Board (which consent may be
given or withheld in the Board’s discretion). No admission, withdrawal, removal
or redemption of a Member shall cause the dissolution of the Company. Any
purported admission, withdrawal, removal or redemption which is not in
accordance with this Agreement shall be null and void. If any Member is removed
pursuant to this Section 7.4, such Member shall receive consideration for its
Interest equal to the fair market value of such Interest as determined by the
Board in good faith.

 

44



--------------------------------------------------------------------------------

Section 7.5 Admission of Assignees as Substitute Members.

7.5.1 Conditions. An Assignee shall become a Substitute Member only if and when
each of the following conditions is satisfied:

(a) The Assignee sends written notice to the Board requesting the admission of
the Assignee as a Substitute Member and setting forth the name and address of
the Assignee, the Interest transferred, and the effective date of the Transfer;

(b) The Board receives from the Assignee (i) such information concerning the
Assignee’s financial capacities and investment experience as the Requisite
Managers may request, and (ii) written instruments (including copies of any
instruments of Transfer, such Assignee’s consent to be bound by this Agreement
as a Substitute Member and confirmation that such Assignee is able to and does
make each of the representations set forth in Section 9.2) that are in a form
satisfactory to the Requisite Managers; and

(c) The Requisite Managers consent in writing to such admission, which consent
may be given or withheld in the Requisite Managers’ sole discretion.

7.5.2 Books and Records. Upon the admission of any Substitute Member, the books
and records of the Company shall be amended by the Board to reflect the name,
address and initial Capital Account, Units and Percentage Interest of such
Substitute Member and to eliminate or adjust, if necessary, the name, address
and then-current Capital Account, Units and Percentage Interest of the
predecessor of such Substitute Member.

Section 7.6 Withdrawal of Members. If a Member has transferred all of its
Interest to one or more Assignees, then such Member shall withdraw from the
Company if and when all such Assignees have been admitted as Substitute Members
in accordance with this Agreement.

 

45



--------------------------------------------------------------------------------

Section 7.7 Take-Along Rights.

7.7.1 Election to Sell. Subject to the second sentence of Section 7.1.1, if any
Member or Members elect to sell 50% or more of the total Interests (or Rentech
Parent or Graanul elects to sell all of the Equity Interests of one or more
Intermediate Subsidiaries that collectively indirectly hold 50% or more of the
total Interests), then the Member(s) that are selling the Interests (or, in the
case of a sale of Equity Interests of the Intermediate Subsidiaries, Rentech
Parent or Graanul, as applicable) (the “Selling Member(s)”) shall notify each
other Member holding less than 20% of the total Interests (each, a “Take-Along
Member”) in writing at least 30 days prior to the consummation of such
transaction. If the Selling Member(s) delivers such notice: (a) each Take-Along
Member shall be deemed to approve the proposed transaction; (b) to the extent
any vote or consent to such transaction is required, each Take-Along Member
shall vote for and consent to such transaction (including on behalf of all of
its Interests and on behalf of all Interests with respect to which such
Take-Along Member has the power to direct the voting) and shall waive any
dissenter’s rights, appraisal rights or similar rights which such Take-Along
Member may have in connection therewith; (c) no Take-Along Member shall raise
any objections to the proposed transaction, (d) each Take-Along Member shall
agree to sell up to all of its Interests (as determined by the Selling
Member(s)) on the same terms and conditions as the Selling Member(s) (provided
that proceeds will be shared among the Members as described in Section 7.7.2);
(e) each Take-Along Member shall execute all documents reasonably required to
effectuate such transaction, as determined by the selling Member(s); (f) each
Take-Along Member shall be obligated to provide the same representations,
warranties, covenants, agreements, indemnities (on a pro rata basis (but not a
joint and several basis), provided that no indemnification obligation of any
Take-Along Member shall exceed the consideration received by such Take-Along
Member for the sale of its Interests) and other obligations that the Selling
Member(s) agrees to provide in connection with such transaction (other than any
such obligations that relate specifically to a particular holder of Interests,
such as indemnification with respect to representations and warranties given by
such holder regarding such holder’s title to and ownership of such Person’s
Interests); and (g) each Take-Along Member shall take all other actions
reasonably necessary or desirable, as determined by the Selling Member(s), to
cause the consummation of such transaction on the terms proposed by the Selling
Member(s). If the consummation of a proposed sale would result in the Transfer
of 100% of the Interests of the Company, then the Selling Member(s) may in their
sole discretion elect to cause the Company to structure such sale as a merger or
consolidation or as a sale of the Company’s assets; provided that such structure
would not have a material disproportionate adverse effect on the after-tax
amount of consideration the Take-Along Members (as compared to the Selling
Member(s)) would receive as a result of such sale.

7.7.2 Conditions. The obligations of each Take-Along Member with respect to the
proposed sale are subject to the condition that upon the consummation of the
transaction, such Take-Along Member shall receive the same form of consideration
as the Selling Member(s), and the net proceeds of such sale shall be paid to the
Selling Member(s) and each Take-Along Member in the relative proportions that
each such Member would receive if the Interests sold in such transaction
constituted all of the Interests of the Company and the net proceeds of such
sale were distributed to the Members participating in such transaction (and
solely in respect of the Interests participating in such transaction) pursuant
to Section 4.1.2.

7.7.3 Costs. If a proposed sale is consummated, then to the extent reasonably
practicable the Company shall bear all costs of sale of the Interests pursuant
to such transaction, provided that if for any reason the Company does not bear
all such costs, each Take-Along Member shall bear a pro rata share (based upon
the relative aggregate amounts of consideration received by such Take-Along
Member as compared to the aggregate amounts received by the Selling Member(s)
and all other Take-Along Members) of all costs of sale of the Interests pursuant
to such transaction to the extent such costs are not otherwise paid by the
Company or the acquiring party. Costs incurred directly by any Take-Along Member
in connection with the transaction shall not be considered costs of the
transaction hereunder.

 

46



--------------------------------------------------------------------------------

Section 7.8 Right of First Refusal. Subject to the second sentence of
Section 7.1.1, prior to any Transfer of Interests by Rentech or Graanul (or the
Transfer of Equity Interests in an Intermediate Subsidiary by Rentech Parent or
Graanul) (other than any Transfer pursuant to Section 7.7, Section 7.9 or to any
Permitted Transferee), the Member Transferring such Interests (or, if
applicable, Rentech Parent or Graanul, in case of Transfer of Equity Interests
in any Intermediate Subsidiary by Rentech Parent or Graanul) shall deliver a
written notice (a “ROFR Offer Notice”) to Graanul or Rentech, respectively (the
“ROFR Offeree”). The ROFR Offer Notice shall disclose in reasonable detail the
portion of such Member’s Interest to be Transferred (directly or indirectly),
the proposed terms and conditions of the Transfer (including the type and amount
of consideration therefor), the identity of the prospective transferee(s) and
such Member’s willingness to consummate the Transfer. The ROFR Offeree shall
have a period of 30 days from receipt of the ROFR Offer Notice (the “ROFR
Election Period”) during which it may elect to purchase all but not less than
all of the Interest specified in the ROFR Offer Notice at the price and on the
terms specified therein by delivering written notice of such election to such
Member (or, if applicable, to Rentech Parent or Graanul, in case of Transfer of
Equity Interests in any Intermediate Subsidiary by Rentech Parent or Graanul).
If the ROFR Offeree has elected to purchase the Interest from such offering
Member, the Transfer of such Interest shall be consummated as soon as practical
after the delivery of the election notice contemplated by this Section 7.8 to
such Member, but in any event within 90 days after the expiration of the ROFR
Election Period. If the ROFR Offeree has elected not to purchase the Interest
being offered, such Member may, within 30 days after the expiration of the ROFR
Election Period, and subject to the other provisions of this Article 7, Transfer
such Interest specified in the ROFR Offer Notice to one or more third parties at
a price no less than the price specified in the ROFR Offer Notice and on other
terms no more favorable to the transferees thereof than those that were offered
to the ROFR Offeree in the ROFR Offer Notice. If such Interest is not sold
within such 30-day period, no part of such Interest shall thereafter be
Transferred without first complying with the provisions of this Section 7.8. The
purchase price specified in any ROFR Offer Notice shall be payable by the ROFR
Offeree solely in cash at the closing of the transaction or, if agreed to by the
offering Member, in installments over time and/or using consideration other than
cash, provided that if the consideration for the proposed Transfer identified in
the ROFR Offer Notice is of a form other than cash, the ROFR Offeree shall have
the option to pay the purchase price in cash or using substantially the same
form of non-cash consideration as that contemplated by the proposed Transfer
identified in the ROFR Offer Notice.

 

47



--------------------------------------------------------------------------------

Section 7.9 Co-Sale Rights.

7.9.1 Proposed Transfer. Subject to the second sentence of Section 7.1.1, in the
event Rentech Parent, Rentech or Graanul proposes to Transfer all or any portion
of its Interest (or Rentech Parent or Graanul proposes to Transfer all or any
portion of the Equity Interests of one or more Intermediate Subsidiaries that
indirectly hold Interests) (for purposes of this Section 7.9, the “Co-Sale
Interest”) other than to any Permitted Transferee or pursuant to Section 7.7,
the Member Transferring such Interests (or, if applicable, Rentech Parent or
Graanul, in case of Transfer of Equity Interests in an Intermediate Subsidiary)
shall deliver a written notice (the “Co-Sale Notice”) to Graanul or Rentech, as
applicable (the “Co-Sale Offeree”), at least 30 days prior to making such
Transfer, specifying the identity of the prospective transferee(s) (to the
extent then known), the portion of such Member’s Interest to be Transferred
(directly or indirectly) (the “Co-Sale Participation Percentage”), and a brief
summary of the material terms and conditions of the Transfer. The Co-Sale
Offeree may elect to participate in the contemplated Transfer at the same price
(determined on a pro rata basis) and on the same terms and conditions by
delivering written notice to the Transferring Member as soon as practical, but
in any event within 15 days after delivery of the Co-Sale Notice, which notice
shall specify the percentage of its Interest that the Co-Sale Offeree desires to
include in such proposed Transfer, provided that such percentage shall not
exceed the Co-Sale Participation Percentage. If the Co-Sale Offeree elects to
participate in the Transfer the Co-Sale Offeree shall receive the same form of
consideration as the Transferring Member, and the net proceeds of such sale
shall be paid to the Transferring Member and the Co-Sale Offeree in the relative
proportions that each such Member would receive if the Interests sold in such
transaction constituted all of the Interests of the Company and the net proceeds
of such sale were distributed to the Members participating in such transaction
(and solely in respect of the Interests participating in such transaction)
pursuant to Section 4.1.2. If the Co-Sale Offeree does not give notice of its
election to participate prior to the expiration of the 15-day period for giving
such notice, then the Transferring Member may Transfer the Co-Sale Interests to
one or more third parties at a price no less than the price specified in the
Co-Sale Notice and on other terms no more favorable to the Transferring Member
than those that were offered to the Co-Sale Offeree in the Co-Sale Notice at any
time within 30 days after expiration of such 15-day period for giving notice
(provided, that if any governmental or other third party approval is required
with respect to such Transfer, then such period shall be extended until a
reasonable time after such approvals are obtained). Any Co-Sale Interest not
Transferred by the Transferring Member during such 30-day period (as such period
may be extended pursuant to the immediately preceding sentence) shall again be
subject to the provisions of this Section 7.9 prior to any subsequent Transfer.

7.9.2 Terms and Conditions. No Co-Sale Interests shall be Transferred to any
prospective transferee if such prospective transferee declines to purchase
Interests from the Co-Sale Offeree, unless the Transferring Member acquires from
the Co-Sale Offeree the percentage of its Interest that such Co-Sale Offeree
requested to Transfer to such transferee on the same price, terms and conditions
as would be applicable in a direct sale of such Interest to the proposed
transferee. The Transferring Member will endeavor to facilitate the purchase by
any prospective transferee of Interests held by the Co-Sale Offeree which are
not eligible for co-sale pursuant to this Section 7.9 if and to the extent the
Co-Sale Offeree wishes to include such interests in the Transfer, but neither
the Transferring Member nor any other Person shall be liable if the prospective
transferee declines to do so.

7.9.3 Costs and Expenses. Each Member shall pay its own costs of any sale and a
pro rata share (based on the relative consideration to be received by such
Member in respect of the Interests to be sold) of the expenses incurred by the
Company in connection with such Transfer to the extent such costs are not
otherwise paid by the acquiring party.

ARTICLE 8

DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY

Section 8.1 Limitations. The Company may be dissolved, liquidated and terminated
only pursuant to the provisions of this Article 8, and the parties hereto do
hereby irrevocably waive any and all other rights they may have to cause a
dissolution of the Company or a sale or partition of any or all of the Company
Assets.

 

48



--------------------------------------------------------------------------------

Section 8.2 Exclusive Causes. Notwithstanding the Act, the following (and only
the following) events shall cause the Company to be dissolved, liquidated and
terminated:

(a) by written election of the Requisite Members; or

(b) at any time that there are no Members, unless the business of the Company is
continued in accordance with the Act.

To the fullest extent permitted by law, any dissolution of the Company other
than as provided in this Section 8.2 shall be a dissolution in contravention of
this Agreement.

Section 8.3 Effect of Dissolution. The dissolution of the Company shall be
effective on the day on which the event occurs giving rise to the dissolution,
but the Company shall not terminate until it has been wound up and its assets
have been distributed as provided in Section 8.5 and its Certificate has been
cancelled by the filing of a certificate of cancellation with the office of the
Delaware Secretary of State. Notwithstanding the dissolution of the Company,
prior to the termination of the Company, the business of the Company and the
affairs of the Members, as such, shall continue to be governed by this
Agreement.

Section 8.4 No Capital Contribution Upon Dissolution. Each Member shall look
solely to the assets of the Company for all distributions with respect to the
Company, its Capital Contributions thereto, its Capital Account and its share of
Net Profits or Net Losses, and shall have no recourse therefor (upon dissolution
or otherwise) against any other Member. Accordingly, if any Member has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions and allocations for all taxable years, including the year during
which the liquidation occurs), then such Member shall have no obligation to make
any Capital Contribution with respect to such deficit, and such deficit shall
not be considered a debt owed to the Company or to any other Person for any
purpose whatsoever.

Section 8.5 Liquidation.

8.5.1 Liquidator. Upon dissolution of the Company, the Company shall thereafter
engage in no further business other than that which is necessary to wind up the
business, and the Board (or such other Person as the Board may determine) shall
act as the “Liquidator” of the Company. A reasonable time shall be allowed for
the winding up of the affairs of the Company in order to minimize any losses
attendant upon such a winding up. In the event the Liquidator reasonably
believes that it is prudent to do so, cash or other assets held in reserve may
be placed in a liquidating trust or other escrow immediately prior to the
termination of the Company in order to ensure that any and all obligations of
the Company are satisfied. After allocating (pursuant to Article 5 of this
Agreement) all income, gain, loss and deductions resulting from the liquidation
of the Company Assets, the Liquidator shall apply and distribute the cash
proceeds thereof as follows:

(a) First, to the creditors of the Company (including to Members who are
creditors to the extent permitted by law) in satisfaction of liabilities of the
Company, and to the setting up of any reserves for contingencies which the
Liquidator may consider necessary or appropriate; and

 

49



--------------------------------------------------------------------------------

(b) Thereafter, to the Members in accordance with Section 4.1.2.

8.5.2 Undue Loss. Notwithstanding Section 8.5.1, in the event that the
Liquidator determines that an immediate sale of all or any portion of the
Company Assets would cause undue loss to the Members, the Liquidator, in order
to avoid such loss and to the extent not then prohibited by the Act, may either
(a) defer liquidation of and withhold from distribution for a reasonable time
any Company Assets except those necessary to satisfy, including the provision of
reasonable reserves for, the Company’s debts and obligations, or (b) distribute
the Company Assets to the Members in kind in a manner otherwise in accordance
with the distribution procedure of Section 8.5.1.

ARTICLE 9

MISCELLANEOUS

Section 9.1 Amendments.

9.1.1 Additional Members. Each Additional Member and Substitute Member shall
become a signatory hereto by signing a counterpart signature page to this
Agreement, and such other instruments, in such manner, as the Board shall
determine. By so signing, each Additional Member and Substitute Member, as the
case may be, shall be deemed to have adopted and to have agreed to be bound by
all of the provisions of this Agreement.

9.1.2 Amendments. No amendment may be made to this Agreement without the consent
of the Requisite Members. Notwithstanding the foregoing, the Board may amend
Exhibit A hereto from time to time as contemplated by Section 3.1.

Section 9.2 Member Representations and Warranties. Each Member (solely on behalf
of itself and not with respect to any other Member) hereby represents, warrants,
covenants and acknowledges as follows:

9.2.1 Generally. As of the Effective Date:

(a) Such Member is duly incorporated, organized or formed, validly existing and
in good standing under the laws of its state or country of incorporation,
organization or formation (as the case may be). Such Member has the requisite
power and authority to own its property and to carry on its business as now
conducted, to the extent material to its rights and obligations under this
Agreement.

 

50



--------------------------------------------------------------------------------

(b) Such Member has the requisite power and authority to execute and deliver
this Agreement and to carry out its obligations hereunder in accordance with the
terms and provisions hereof. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite action, corporate or otherwise, on the part of
such Member. This Agreement has been duly executed and delivered by such Member
and constitutes the legally valid and binding obligation of such Member,
enforceable against it in accordance with its terms, except as enforceability
may be affected by (i) the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors; (ii) the effect of general principles of equity and the limitation of
certain remedies by certain equitable principles of general applicability; and
(iii) the fact that the rights to indemnification hereunder may be limited by
United States federal or state securities laws.

(c) The execution, delivery and performance by such Member of this Agreement and
the transactions contemplated hereby will not constitute a breach of any term or
provision of, or a default under (i) any outstanding indenture, mortgage, loan
agreement or other similar contract or agreement to which such Member or any of
its Affiliates is a party or by which it or any of its Affiliates or its or
their property is bound; (ii) its certificate or articles of incorporation or
bylaws or other governing documents; (iii) any applicable law, rule or
regulation; or (iv) any order, writ, judgment or decree applicable to it, except
(in case of each of the foregoing clauses (i), (iii) and (iv)) as would not,
individually or in the aggregate, be reasonably expected to have a material
adverse effect on such Member, the Company or the transactions contemplated
hereby.

(d) All material consents, licenses, approvals and authorizations, if any, and
all material filings and registrations, required from any governmental body,
authority, bureau or agency for or on the part of such Member or any of its
Affiliates in connection with its execution and delivery of this Agreement and
its contributions to the capital of the Company have been obtained on or prior
to the Effective Date.

9.2.2 Investment Representations.

(a) Such Member is acquiring its Interest for its own account and not for the
account of any other Person. Such Member is acquiring its Interest solely for
investment and not with a view to, or for resale in connection with, the
distribution or other disposition thereof either currently or after the passage
of a fixed or determinable period of time or upon the occurrence or
non-occurrence of any predetermined event or circumstance in violation of the
U.S. Securities Act of 1933, as amended (the “Securities Act”). Such Member
understands that the sale and issuance of the Interests has not been registered
under the Securities Act, applicable state securities laws or the securities or
similar laws of any other jurisdiction whatsoever, and, therefore, the Interests
cannot be sold, resold, pledged, assigned or otherwise disposed of unless they
are subsequently registered under the securities and similar laws of each
applicable jurisdiction, or unless exemptions from such registration
requirements are available. Such Member understands that dispositions of its
Interest can be made only (i) as explicitly permitted or contemplated under the
terms of this Agreement and (ii) in compliance with the Securities Act and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder and all applicable state securities and “blue sky” laws; and such
Member understands that the Company is under no obligation to register the offer
or sale of any Interests in any jurisdiction whatsoever or to assist Members in
complying with any exemption from registration under the securities or similar
laws of any jurisdiction whatsoever.

 

51



--------------------------------------------------------------------------------

(b) Such Member understands that it may bear the economic risk of an investment
in an Interest for an indefinite period of time, and such Member’s financial
situation is such that it can afford to bear the economic risk of holding its
Interest for an indefinite period of time and suffer a complete loss of its
investment in the Company.

(c) Such Member further acknowledges that there are substantial risks in making
an investment in the Company (including loss of the entire amount of such
investment), that such Member is capable of evaluating the merits and risks of
the investment in the Company and such Member has evaluated such risks and
determined that the Interest is a suitable investment for such Member. Such
Member has such knowledge and experience in business, financial and tax matters,
including experience in investing in non-listed and non-registered securities,
and is a sophisticated investor capable of utilizing the information made
available to it in connection with its investment in the Interest to evaluate
the merits and risks of its investment in the Company, to make an informed
investment decision with respect thereto and to protect its interests in
connection with such investment.

(d) Such Member has consulted and been advised by its own legal counsel and tax
advisor in connection with, and acknowledges that no representations as to
potential profit, tax consequences of any sort (including the tax consequences
resulting from forming or operating the Company, conducting the business of the
Company, executing this Agreement, consummating the transactions provided for
herein, making Capital Contributions, being admitted to the Company, receiving
or not receiving distributions from the Company, or being allocated Net Profits
and Net Losses), cash flows or funds from operations have been made by the
Company, any Member or any Affiliate of any Member or any employee or
representative thereof, and that projections and any other financial information
and documentation that may have been in any manner submitted to such Member from
any source shall not constitute any representation or warranty of any kind or
nature, express or implied and such Member is not relying on any representations
or warranties of any other Person in connection therewith, including the Company
or any other Member.

(e) Unless otherwise indicated by such Member to the Company in writing prior to
the date of such Member’s admission to the Company, such Member, or each
beneficial owner (within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act (“Regulation D”)) of such Member, (i) is an “accredited
investor” as such term is defined in Rule 501 of Regulation D and (ii) is a
partnership, corporation, limited liability company, trust or estate with total
assets in excess of $5,000,000 and has not been formed for the specific purpose
of acquiring the Interest unless each beneficial owner of such entity is
qualified as an accredited investor within the meaning of Rule 501 of Regulation
D. Unless otherwise indicated by such Member to the Company in writing prior to
the date of such Member’s admission to the Company, such Member, or each
beneficial owner of such Member, is a “qualified purchaser” as such term is
defined in the U.S. Investment Company Act of 1940, as amended.

 

52



--------------------------------------------------------------------------------

9.2.3 Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of this Section 9.2 shall survive the expiration or sooner
termination of this Agreement.

Section 9.3 Accounting and Fiscal Year. Subject to Code Section 448, the books
of the Company shall be kept on the accrual method of accounting for tax and
financial reporting purposes. The fiscal year of the Company for tax and
accounting purposes (the “Fiscal Year”) shall be the calendar year or on such
other date as permitted or required under the Code as the Board shall determine.

Section 9.4 Entire Agreement. This Agreement, together with any Exhibits hereto
and any joinder documents entered into after the Effective Date, sets forth the
entire agreement among the parties hereto relating to the subject matter hereof
and fully supersedes any and all prior or contemporaneous agreements or
understandings among the parties hereto pertaining to the subject matter hereof.
No party shall have any liability for any matter not expressly contained in this
Agreement, any Exhibits hereto, or any joinder documents, in each case other
than for fraud (including fraudulent misrepresentation).

Section 9.5 Further Assurances. Each of the parties hereto does hereby covenant
and agree on behalf of itself, its successors, and its assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish, and
deliver such other instruments, documents and statements, and to take such other
action as may be required by law or reasonably necessary to effectively carry
out the purposes of this Agreement. Each Member hereby undertakes to take any
action necessary or convenient to implement any matter approved in accordance
with this Agreement.

Section 9.6 Notices. Any notice, consent, payment, demand, or communication
required or permitted to be given by any provision of this Agreement shall be in
writing and shall be (a) delivered personally to the Person or to an officer of
the Person to whom the same is directed, (b) sent by electronic mail, or
(c) sent by facsimile or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows: (i) if to the Company, to the Company c/o
Rentech, 10877 Wilshire Blvd., Suite 600, Los Angeles, CA 90024, United States,
Attention: Sean Ebnet, or to such other address as the Company may from time to
time specify by notice to the Members; and (ii) if to a Member, to such Member
at the address set forth on Exhibit A hereto, or to such other address as such
Member may from time to time specify by notice to the Company. Any such notice
shall be deemed to be delivered, given and received for all purposes as of:
(A) the date so delivered, if delivered personally, (B) the date of electronic,
written or oral confirmation of receipt, if sent by electronic mail, (C) the
date of confirmed receipt, if sent by facsimile, or (D) the date of receipt or
refusal indicated on the return receipt, if sent by registered or certified
mail, return receipt requested, postage and charges prepaid and properly
addressed.

 

53



--------------------------------------------------------------------------------

Section 9.7 Tax Matters.

9.7.1 Tax Matters Partner. Rentech shall be designated as and shall serve as the
initial “Tax Matters Partner” (as defined in Code Section 6231), to oversee or
handle matters relating to the taxation of the Company, and as the Tax Matters
Partner, Rentech shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
Successor Tax Matters Partners may be designated with the written consent of the
Board.

9.7.2 Elections. The Tax Matters Partner may make any elections with respect to
the Company for federal income and all other tax purposes as it deems
appropriate, in its sole discretion. Notwithstanding the foregoing, in the event
of a transfer of all or any portion of an Affected Member’s Interest, the Tax
Matters Partner shall adjust the basis of the Company’s property pursuant to
Code Section 754.

9.7.3 Income Tax Returns. Income tax returns of the Company may be prepared by
such certified public accountant(s) as the Tax Matters Partner may retain at the
expense of the Company.

Section 9.8 Governing Law. This Agreement, including its existence, validity,
construction and operating effect, and the rights of each of the parties hereto,
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware applicable to agreements made and to be performed wholly
within that jurisdiction.

Section 9.9 Binding Effect. Except as otherwise expressly provided herein, this
Agreement will be binding upon and will inure to the benefit of the Members,
their respective heirs, executors, administrators, successors and all other
Persons hereafter holding, having or receiving an Interest, whether as
Assignees, Substitute Members, Members or otherwise.

Section 9.10 Severability. If any provision of this Agreement as applied to any
party or any circumstances is determined by an arbitrator or any court having
jurisdiction to be void, unenforceable or inoperative as a matter of law, then
the Members agree that such provision shall be modified to the greatest extent
legally possible so that the intent of this Agreement may be legally carried
out. If any one or more of the provisions contained herein, or the application
thereof in any circumstances, is held void, unenforceable or inoperative as a
matter of law in any respect or for any reason, then the validity,
enforceability and operation of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Members’ rights and privileges shall be
enforceable to the fullest extent permitted by law.

Section 9.11 Confidentiality. Each party hereto agrees that the provisions of
this Agreement, all understandings, agreements and other arrangements between
and among the parties, and all other non-public information received from or
otherwise relating to, the Company shall be confidential, and shall not be
disclosed or otherwise released to any other Person (other than another party
hereto), without the written consent of the Board. The obligations of the
parties hereunder shall not apply to the extent that the disclosure of
information otherwise determined to be confidential is required by applicable
law, provided that: (a) prior to disclosing such confidential information, a
party shall notify the Board thereof, which notice shall include the basis upon
which such party believes the information is required to be disclosed; and
(b) such party shall, if requested by the Board, provide reasonable cooperation
with the Board to protect the continued confidentiality thereof. The provisions
of this Section 9.11 shall survive: (i) a Member’s ceasing to be a member of the
Company for any reason, and (ii) the termination of the Company.

 

54



--------------------------------------------------------------------------------

Section 9.12 Interpretation.

9.12.1 Interpretation. All references in this Agreement to Articles, Sections,
clauses, subparagraphs and Exhibits shall be deemed to be references to
Articles, Sections, clauses and subparagraphs of, and Exhibits to, this
Agreement unless the context shall otherwise require. The Exhibits attached
hereto are incorporated herein by reference and shall be considered part of this
Agreement (and, for purposes of clarification, references to this “Agreement”
shall include all Exhibits attached hereto). Words in the singular include the
plural, and words in the plural include the singular. Any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if.” The words
“hereof,” “hereby,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified, supplemented or
restated, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. All references to a “party” or “parties” mean a party or parties to
this Agreement unless the context requires otherwise, and all references to any
party shall mean and include such party, its successors and permitted assigns
unless the context otherwise requires. Where specific language is used to
clarify or illustrate by example a general statement contained herein, such
specific language shall be deemed to modify, limit or restrict the construction
of the general statement which is being clarified or illustrated.

9.12.2 No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any agreement, instrument or document to be drafted.

9.12.3 Dollars. Any and all payments under this Agreement shall be paid in
United States Dollars. All references to “$” herein mean United States Dollars.

Section 9.13 No Third Party Beneficiaries. None of the provisions of this
Agreement shall be for the benefit of, or be enforceable by, any creditor of the
Company or any creditor of any Member. This Agreement is not intended to confer
any rights or remedies hereunder upon, and shall not be enforceable by, any
Person other than the parties hereto.

 

55



--------------------------------------------------------------------------------

Section 9.14 Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required. It shall not be necessary
that the signatures of, or on behalf of, each party, or that the signatures of
all Persons required to bind any party, appear on each counterpart; but it shall
be sufficient that the signature of, or on behalf of, each party, or that the
signatures of the Persons required to bind any party, appear on one or more of
the counterparts. All counterparts together shall collectively constitute a
single agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than a number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto. This
Agreement may be executed through delivery of duly executed signature pages by
facsimile or electronic mail.

Section 9.15 Waiver.

9.15.1 No Implied Waiver. No delay, failure or omission on the part of any party
hereto in exercising any right, power, remedy or privilege under this Agreement
or under any other documents furnished in connection with or pursuant to this
Agreement or otherwise available to any party under applicable law shall impair
any such right, power, remedy or privilege, or affect the right of such party
thereafter to exercise the same, or be construed as a waiver of any default or
any acquiescence therein. No single or partial exercise of any such right,
power, remedy or privilege shall preclude the further exercise of such right,
power, remedy or privilege, or the exercise of any other right, power, remedy or
privilege. Any extension of time or other indulgence granted to any party
hereunder will not otherwise alter or affect any power, remedy or right of any
other parties, or the obligations of the party to whom such extension or
indulgence is granted. The failure at any time of any party to require
performance by any other parties of any responsibility or obligation provided
for in this Agreement shall in no way affect the full right to require such
performance at any time thereafter, nor shall the waiver by any party of a
breach of any provision of this Agreement by the other parties constitute a
waiver of any succeeding breach of the same or any other obligation itself.

9.15.2 Requirements for Waiver. No waiver shall be valid against any party
hereto unless made in writing and signed by the party against whom enforcement
of such waiver is sought and then only to the extent expressly specified
therein.

Section 9.16 Limitation on Liability. Except as otherwise expressly provided
herein, no Member and no Affiliate of any Member (in its capacity as such) shall
be obligated personally for any debt, obligation or liability of the Company
solely by reason of being a (a) Member of the Company or (b) an Affiliate of
such Member.

Section 9.17 Consents. Except as otherwise expressly provided herein, any
consent or approval to any act or matter required under this Agreement must be
in writing and shall apply only with respect to the particular act or matter to
which such consent or approval is given, and shall not relieve any Member from
the obligation to obtain the consent or approval, as applicable, wherever
required under this Agreement to any other act or matter.

Section 9.18 Company Name. If, at any time, the Company name shall include the
name of, or any trade name used by, a Member or any of its Affiliates, neither
the Company nor any other Member shall acquire any right, title or interest in
or to such name or trade name.

 

56



--------------------------------------------------------------------------------

Section 9.19 Ownership of Company Property. The interest of each Member in the
Company shall be personal property for all purposes. All real and other property
owned by the Company shall be deemed owned by the Company as Company Assets. No
Member, individually, shall have any direct ownership of such property and title
to such property shall be held in the name of the Company.

Section 9.20 Force Majeure. The parties to this Agreement shall be excused from
performance of their obligations under this Agreement where they are prevented
from so performing by revolutions, terrorism or similar disorders, wars, acts of
enemies, strikes, fires, floods, acts of God, or, without limiting the
foregoing, by any cause not within the control of the party whose performance is
interfered with, and which, by the exercise of reasonable diligence, the party
is unable to prevent. All parties shall perform such parts or aspects of their
obligations as are not interfered with by these causes.

Section 9.21 Tax Advice. Each party hereto acknowledges and agrees that it has
not received and is not relying upon tax advice from any other party hereto, and
that it has and will continue to consult its own tax advisors.

Section 9.22 Headings. The headings of all Articles and Sections contained in
this Agreement are for convenience of reference only and do not form a part of
this Agreement and shall not in any way affect the interpretation hereof.

Section 9.23 Survival. Notwithstanding anything to the contrary contained
herein, the provisions of Article 2 (Definitions), Section 3.9 (Liability of
Members), Section 6.9 (Indemnification by Company), Section 9.2 (Member
Representations and Warranties), Section 9.5 (Further Assurances), Section 9.6
(Notices), Section 9.8 (Governing Law) and Section 9.11 (Confidentiality) (and
any other provision herein necessary for the effectiveness of the foregoing
sections) shall survive any (a) termination of this Agreement, (b) any Transfer
by a Member and (c) the dissolution or termination of the Company.

Section 9.24 Non-Disparagement.

9.24.1 No Non-Disparagement. Each Member agrees that it and its Affiliates shall
not, directly or indirectly, engage in any conduct or make any statement (orally
or in writing) or release any information that damages the reputation of, or
otherwise disparages, defames or criticizes the Company, the Members or any of
their respective Affiliates or successors.

9.24.2 Exceptions. This Section 9.24 shall not prohibit or restrict any Person
from taking any action requested or required by applicable law or regulation or
engaging in any conversation subject to any attorney-client, spousal or other
similar privileged status (provided that any Person making any such disclosures
subject to attorney-client privilege shall not waive such privilege).
Furthermore, this Section 9.24 shall not prohibit or restrict any Person from
enforcing this Agreement as a party in any proceeding instituted for such
purpose; provided that any party seeking to enforce this sentence shall take all
reasonably available steps to preserve the confidentiality of the same,
including to the extent permitted by applicable law, filing it under seal and
seeking (or cooperating in seeking) a protective order.

 

57



--------------------------------------------------------------------------------

Section 9.25 Parent Guarantees.

9.25.1 Rentech Parent Guarantee. To induce Graanul to enter into this Agreement,
Rentech Parent absolutely, unconditionally and irrevocably guarantees to Graanul
(and its successors and assignees) the due and punctual payment and performance
of any and all obligations of Rentech and any other Affiliate of Rentech Parent
that becomes a Member under this Agreement (and their successors and
transferees), provided that such obligations are subject to any limitations and
conditions thereon set forth in this Agreement (“Rentech Obligations”). A
separate action or actions may be brought and prosecuted against Rentech Parent
to enforce this Section 9.25.1, but only from and after such time as Rentech,
such Affiliates (or any of their successors or transferees) has breached or
failed to perform their applicable Rentech Obligations. Rentech Parent reserves
the right to assert any and all defenses which Rentech, such Affiliates (or any
of their successors or transferees) may have to payment or performance of any
Rentech Obligations. For the avoidance of doubt, Rentech Parent’s guarantee
undertaking under this Section 9.25.1 shall be in addition to Rentech Parent’s
other separate and independent obligations and liabilities to Graanul (and its
successors and transferees) under Section 3.8, Section 6.6, Section 6.7,
Section 6.10 and Article 7. For the avoidance of doubt, Rentech Parent’s
guarantee undertaking and other undertakings under this Agreement shall remain
valid and binding (a) in respect of Graanul and any and all of its Affiliates
who will become Members of the Company as a result of any Transfer after the
date hereof in accordance with this Agreement; and (b) shall secure the due and
punctual payment and performance of any and all obligations of Rentech’s
successors and transferees who will become Members after the date hereof (to the
extent such obligations are Rentech Obligations). Rentech Parent’s guarantee
undertaking under this Section 9.25.1 shall terminate upon the Transfer of all
of Rentech’s direct or indirect Interest in the Company to a third Person but
only provided that Rentech Parent ceases to be a direct or indirect holder of
any Interest in the Company and such Transfer has been made (i) in accordance
with the second sentence of Section 7.1.1 and (ii) in accordance with the other
terms and conditions of this Agreement.

9.25.2 Graanul Guarantee. To induce Rentech to enter into this Agreement,
Graanul absolutely, unconditionally and irrevocably guarantees to Rentech (and
its successors and assigns) the due and punctual payment and performance of any
and all obligations of any Affiliate of Graanul that becomes a Member under this
Agreement (and their successors and transferees), provided that such obligations
are subject to any limitations and conditions thereon set forth in this
Agreement (“Graanul Obligations”). Graanul’s guarantee undertaking under this
Section 9.25.2, shall become into force only as of the moment Graanul Transfers
its Interest in the Company to a Permitted Transferee of Graanul. A separate
action or actions may be brought and prosecuted against Graanul to enforce this
Section 9.25.2, but only from and after such time as such Affiliate of Graanul
(or any of their successors or transferees) has breached or failed to perform
its applicable Graanul Obligations. Graanul reserves the right to assert any and
all defenses which such Affiliate of Graanul (or any of their successors or
transferees) may have to payment or performance of any Graanul Obligations. Upon
Transfer of Graanul’s Interest in the Company to a Permitted Transferee of
Graanul, Section 6.6, Section 6.7, Section 6.10 and Article 7 shall remain valid
and binding upon Graanul as its separate and independent obligations and
liabilities to Rentech (and its successors and transferees). For the avoidance
of doubt, Graanul’s guarantee undertaking and other undertakings under this
Agreement shall remain valid and binding (a) in respect of Rentech and any and
all of its Affiliates who will become Members of the Company as a result of any
Transfer after the date hereof in accordance with this Agreement; and (b) shall
secure the due and punctual payment and performance of any and all obligations
of Graanul’s successors and transferees who will become Members after the date
hereof (to the extent such obligations are Graanul Obligations). Graanul’s
guarantee undertaking under this Section 9.25.2 shall terminate upon the
Transfer of all of Graanul’s direct or indirect Interest in the Company to a
third Person but only provided that Graanul ceases to be a direct or indirect
holder of any Interest in the Company and such Transfer has been made (i) in
accordance with the second sentence of Section 7.1.1 and (ii) in accordance with
the other terms and conditions of this Agreement.

 

58



--------------------------------------------------------------------------------

Section 9.26 Effectiveness. This Agreement shall become a binding obligation of
the parties hereto upon the execution and delivery of this Agreement by each
such party. Notwithstanding the foregoing, the provisions of this Agreement
shall become effective with respect to the parties hereto only on the closing
date (the “Closing Date”) of the transactions under the Stock Purchase Agreement
(the “Purchase Agreement”) among Rentech Parent, Rentech, the shareholders of
Fulghum and Anthony M. Hauff. In the event that the Closing Date does not occur
by May 6, 2013, then on such date this Agreement automatically shall terminate
and be of no further force or effect.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

THE MEMBERS: RENTECH WP U.S. INC. By:   /s/ Dan J. Cohrs Name:   Dan J. Cohrs
Title:  

Executive Vice President and

Chief Financial Officer

 

GRAANUL INVEST AS By:   /s/ Raul Kirjanen Name:   Raul Kirjanen Title:   CEO

 

OTHER PARTIES: RENTECH, INC.

By:

  /s/ Dan J. Cohrs Name:   Dan J. Cohrs Title:  

Executive Vice President and

Chief Financial Officer

 

COMPANY: RENTECH GRAANUL, LLC

By:

 

/s/ Dan J. Cohrs

Name:  

Dan J. Cohrs

Title:   Authorized Signatory

Signature Page to Amended and Restated Joint Venture and Operating Agreement of
Rentech Graanul, LLC



--------------------------------------------------------------------------------

EXHIBIT A

INITIAL MEMBERS, INITIAL CAPITAL CONTRIBUTIONS, INITIAL CAPITAL

ACCOUNT BALANCES

AND INITIAL PERCENTAGE INTERESTS

As of the Effective Date

 

                                                                       

Names and Addresses of Initial
Members

   Initial Capital
Contributions
(Cash or Gross
Asset Value of
Non-Cash
Contributions)      Initial Capital
Account Balance      Initial
Units      Initial
Percentage
Interest  

Rentech WP U.S. INC.

10877 Wilshire Blvd., Suite 600


Los Angeles, CA 90024


United States


Attention : Sean Ebnet


Email: sebnet@rentk.com

   $ 6,000       $ 6,000         600         50.00 % 

Graanul Invest AS


Humala 2


10617 Tallinn


Estonia


Attention: Raul Kirjanen


Email:raul.kirjanen@graanulinvest.com


   $ 6,000       $ 6,000         600         50.00 % 

 

F-1